AGREEMENT FOR PURCHASE OF LIMITED

PARTNER AND MEMBER INTERESTS

between

SINCLAIR TELECABLE, INC.

and

EMMIS OPERATING COMPANY

March 3, 2003

TABLE OF CONTENTS

RECITALS:       1      ARTICLE I TERMINOLOGY   2   1 .1 Defined Terms  2   1 .2
Additional Defined Terms  5      ARTICLE II PURCHASE OF INTERESTS; CONTRIBUTIONS
  6   2 .1 Exercise of Buyout Option  6   2 .2 Earnest Money  6   2 .3 Purchase
of Interests  7   2 .4 Payments on the Closing Date  7      ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SINCLAIR   9   3 .1 Organization, Good
Standing and Requisite Power  9   3 .2 Capital Structure  9   3 .3 Authorization
and Binding Effect of Documents  10   3 .4 Absence of Conflicts  10   3 .5
Business Conducted; Subsidiaries  10   3 .6 Consents  11   3 .7 Adequacy of
Assets  11   3 .8 Tangible Personal Property  11   3 .9 FCC Licenses  12   3 .10
Station Agreements  13   3 .11 Real Property  14   3 .12 Intellectual Property 
16   3 .13 Financial Statements  16   3 .14 Absence of Certain Changes or Events
- Partnership Entities  17   3 .15 Absence of Certain Changes or Events -
Sinclair  19   3 .16 Litigation  20   3 .17 Labor Matters  21   3 .18 Employee
Benefit Plans  22   3 .19 Compliance with Law  23   3 .20 Tax Returns and
Payments  23   3 .21 Environmental Matters  24   3 .22 Broker's or Finder's
Fees  25   3 .23 Insurance  25   3 .24 Disclosure  26      ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTOR   26   4 .1 Organization and Good
Standing  26   4 .2 Authorization and Binding Effect of Documents  26   4 .3
Absence of Conflicts  26   4 .4 Consents  27   4 .5 Broker's or Finder's Fees 
27   4 .6 Litigation  27   4 .7 Investor's Qualifications  27   4 .8
Availability of Funds  27   4 .9 Disclosure  27      ARTICLE V OTHER COVENANTS  
28   5 .1 Conduct of the Partnership Prior to the Closing Date  28   5 .2
Conduct of Sinclair's Business Prior to the Closing Date  30   5 .3 Notification
of Certain Matters  30   5 .4 Exercise of Buyout Option  31   5 .5 FCC Filing 
31   5 .6 Consents  31   5 .7 Inspection and Access  32   5 .8 Confidentiality 
32   5 .9 Publicity  33   5 .10 Material Adverse Effect  33   5 .11 FCC Reports
and Applications  33   5 .12 No Solicitation  33   5 .13 Audited Financial
Statements  33   5 .14 Survey and Environmental Inspection  34   5 .15 HSR
Filings  34   5 .16 Amendment of Organizational Documents  34   5 .17
Contribution of KEYI  35   5 .18 Commercially Reasonable Efforts  35   5 .19
Closing Statement  35   5 .20 Supplemental Agreement  35      ARTICLE VI
CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO CLOSE   35   6 .1 Accuracy
of Representations and Warranties; Closing Certificate  36   6 .2 Performance of
Agreement  36   6 .3 FCC Order  36   6 .4 Opinions of Sinclair's Counsel  36   6
.5 Required Consents and Releases  37   6 .6 No Adverse Proceedings  37   6 .7
Delivery of Closing Documents  37   6 .8 No Material Adverse Change  37   6 .9
Transfer of LBJ Interests; Payment of Debt  37   6 .10 Contribution of KEYI  37
  6 .11 HSR Act  38   6 .12 Payment of Indebtedness  38   6 .13 Schedules  38  
6 .14 Real Property Arrangements  38   6 .15 Option to Buy KEYI  38      ARTICLE
VII CONDITIONS PRECEDENT TO THE OBLIGATION OF SINCLAIR TO CLOSE   38   7 .1
Accuracy of Representations and Warranties; Closing Certificate  39   7 .2
Performance of Agreement  39   7 .3 FCC Order  39   7 .4 Opinion of Investor's
Counsel  39   7 .5 No Adverse Proceedings  39   7 .6 Delivery of Closing
Documents  39   7 .7 HSR Act  39   ARTICLE VIII CLOSING   40   8 .1 Time  40   8
.2 Deliveries by Sinclair  40   8 .3 Deliveries by Investor  41   ARTICLE IX
INDEMNIFICATION   42   9 .1 Survival  42   9 .2 Indemnification by Sinclair  42
  9 .3 Indemnification by Investor  43   9 .4 Administration of Indemnification 
43   ARTICLE X TERMINATION   44   10 .1 Right of Termination  44   10 .2
Obligations Upon Termination  44   10 .3 Termination Notice  45   ARTICLE XI
CONTROL OF STATION   46   ARTICLE XII MISCELLANEOUS   46   12 .1 Further
Actions  46   12 .2 Payment of Expenses  46   12 .3 Specific Performance  46  
12 .4 Notices  47   12 .5 Entire Agreement  48   12 .6 Binding Effect; Benefits 
48   12 .7 Assignment  48   12 .8 Governing Law  49   12 .9 Amendments and
Waivers  49   12 .10 Severability  49   12 .11 Headings  49   12 .12
Counterparts  49   12 .13 References  49   12 .14 Schedules and Exhibits  50  

SCHEDULES:

  Schedule 3.4
Schedule 3.6
Schedule 3.8
Schedule 3.9
Schedule 3.10(a)
Schedule 3.10(b)
Schedule 3.10(c)
Schedule 3.11
Schedule 3.12
Schedule 3.13
Schedule 3.14
Schedule 3.15
Schedule 3.16
Schedule 3.17(a)
Schedule 3.17(b)
Schedule 3.17(c)
Schedule 3.18
Schedule 3.19
Schedule 3.20
Schedule 3.21
Schedule 3.23
Schedule 6.5
Schedule 6.14   Absence of Conflicts
Required Consents and Filings (Sinclair)
Tangible Personal Property
FCC Licenses
Trade Agreements
Station Agreements
Affiliate Agreements
Real Property Interests
Intellectual Property
Financial Statements
Absence of Certain Changes or Events - Partnership Entities
Absence of Certain Changes or Events - Sinclair
Litigation
Employee Claims
Collective Bargaining Agreements
List of Employees
Employee Benefit Plans
Compliance with Law
Tax Returns and Payments
Environmental Matters
Insurance
Consents as Condition Precedent
Real Property Arrangements

EXHIBIT:

  Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E   Contribution Agreement
Form of Opinion of Sinclair's Counsel
Form of Opinion of Investor's Counsel
Amended and Restated Partnership Agreement
Amended and Restated Regulations








AGREEMENT FOR PURCHASE OF LIMITED
PARTNER AND MEMBER INTERESTS

        THIS AGREEMENT FOR PURCHASE OF LIMITED PARTNER AND MEMBER INTERESTS (the
“Agreement”), dated as of March 3, 2003, between SINCLAIR TELECABLE, INC., an
Indiana corporation (“Sinclair”) and EMMIS OPERATING COMPANY, an Indiana
corporation (“Investor”).

RECITALS:

        WHEREAS, Sinclair owns a 33.066% limited partner interest in LBJS
Broadcasting Company, L.P., a Texas limited partnership (the “Partnership”), and
a 33.4% member interest in Radio Austin Management, L.L.C., a Texas limited
liability company (the “General Partner,” and together with the Partnership, the
“Partnership Entities”);

        WHEREAS, LBJ Broadcasting Company, L.P., a Texas limited partnership
(“LBJ Broadcasting”) owns a 65.934% limited partner interest in the Partnership,
and its affiliate, The LBJ Holding Company, a Texas corporation (such
corporation and LBJ Broadcasting collectively referred to in this Agreement as
“LBJ”), owns a 66.6% member interest in the General Partner (collectively, the
“LBJ Interests”);

        WHEREAS, the General Partner owns a 1% interest in, and is the general
partner of, the Partnership;

        WHEREAS, the Partnership owns radio stations KLBJ-AM (“KLBJ-AM”),
KLBJ-FM (“KLBJ-FM”), KXMG-FM (“KXMG”), KROX-FM (“KROX”) and KGSR-FM (“KGSR”),
all in the Austin, Texas metropolitan area, and the FCC Licenses (as hereinafter
defined) used in or relating thereto;

        WHEREAS, by letter dated December 30, 2002, LBJ initiated the reciprocal
buyout option mechanism (the “Buyout Option”) contained in Section 9.4 of the
Agreement of Limited Partnership of LBJS Broadcasting Company, L.P. among
Sinclair, LBJ and the General Partner (the “Partnership Agreement”), whereby LBJ
offered to sell the LBJ Interests or to buy Sinclair’s interests in the
Partnership Entities at a purchase price based on a Partnership value specified
by LBJ of $170,000,000 before reduction for Partnership indebtedness for
borrowed money;

        WHEREAS, Sinclair desires to exercise its right to purchase the LBJ
Interests pursuant to the Buyout Option and to assign to Investor, upon and
subject to the terms and conditions of this Agreement, the right under the
exercised Buyout Option to purchase a portion of the LBJ Interests;

        WHEREAS, following such assignment, Investor and Sinclair intend to
purchase their respective portions of the LBJ Interests from LBJ;

        WHEREAS, Sinclair desires to contribute its wholly-owned radio station
KEYI-FM, Austin, Texas (“KEYI”) to the Partnership;

        WHEREAS, Investor and Sinclair further desire to amend the
organizational and constituent documents of the Partnership and the General
Partner, such that immediately following consummation of the aforementioned
transactions, (i) the General Partner will hold a 0.80952% general partner
interest in the Partnership; (ii) Investor will hold a controlling and combined
economic interest of 50.1% in the Partnership and the General Partner consisting
of a 49.69443% limited partner interest in the Partnership and a 50.1% member
interest in the General Partner (collectively, the “Majority Interest”); and
(iii) Sinclair will hold a combined economic interest of 49.9% in the
Partnership and the General Partner consisting of a 49.49605% limited partner
interest in the Partnership and a 49.9% member interest in the General Partner;

        WHEREAS, contemporaneously with the execution of this Agreement,
Sinclair and LBJ Broadcasting are entering into a Supplemental Agreement (the
“Supplemental Agreement”) that, among other things, supplements and amends the
Buyout Option to provide that, on the date the purchase of the LBJ Interests
closes, a portion of the the purchase price payable for its share of the LBJ
Interests shall be used to pay 66.6% of the then existing Partnership
indebtedness for borrowed money, and that the balance of such indebtedness shall
be paid by Sinclair as a capital contribution to the Partnership;

        WHEREAS, the parties desire to enter into this Agreement to specify the
terms and conditions upon which the aforementioned transactions may be effected,
and to memorialize their agreements with respect to certain related matters;

        NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties and
covenants herein contained, the parties, intending to be legally bound, agree as
follows:





ARTICLE I
TERMINOLOGY

1.1 Defined Terms.

        As used herein, the following terms shall have the meanings indicated:

        Affiliate: With respect to any specified Person, another Person that,
directly or indirectly controls, is controlled by, or is under common control
with, or is a partner, member or other direct or indirect owner of, the
specified Person.

        Code: The Internal Revenue Code of 1986, as amended.

        Current Stations: The stations owned by the Partnership on the date of
this Agreement (KLBJ-AM, KLBJ-FM, KXMG, KROX and KGSR).

        Documents: This Agreement, all Exhibits and Schedules to this Agreement,
and each other agreement or instrument required to be delivered in connection
with this Agreement.

        Earnest Money: As of a given date, the amount deposited as of such date
with the Escrow Agent under the Escrow Agreement, together with the interest and
other earnings thereon as of such date.

        Escrow Agent: Bank One Trust Company, National Association.

        Escrow Agreement: The Escrow Agreement, dated as of the date hereof, by
and among Sinclair, Investor and the Escrow Agent relating to the deposit,
holding, investment and disbursement of the Earnest Money.

        FCC: Federal Communications Commission.

        FCC Order: One or more orders or decisions of the FCC (or its delegatee)
granting its consent to the transfer of the LBJ Interests as contemplated by
this Agreement and the contribution of KEYI to the Partnership by Sinclair.

        Final Action: An action of the FCC that has not been reversed, stayed,
enjoined, set aside, annulled or suspended; with respect to which no timely
petition for reconsideration or administrative or judicial appeal or sua sponte
action of the FCC with comparable effect is pending; and as to which the
normally applicable time for filing any such petition or appeal (administrative
or judicial) or for the taking of any such sua sponte action of the FCC has
expired.

        GAAP: United States generally accepted accounting principles.

        Knowledge (or any derivative thereof): Actual knowledge after diligent
and thorough investigation.

        Liabilities: As to any Person, all debts, adverse claims, liabilities
and obligations, direct, indirect, absolute or contingent of such Person,
whether accrued, vested or otherwise, whether in contract, tort, strict
liability or otherwise, and whether or not actually reflected or required by
GAAP to be reflected in such Person’s balance sheets or other books and records.

        Lien: Any mortgage, deed of trust, pledge, hypothecation, right of first
refusal, security or other adverse interest, encumbrance, easement, restriction,
claim, option, lien or charge of any kind, whether voluntarily incurred or
arising by operation of law or otherwise, affecting any assets or property,
including any agreement to give or grant any of the foregoing, any conditional
sale or other title retention agreement, and the filing of or agreement to give
any financing statement with respect to any assets or property under the Uniform
Commercial Code or comparable law of any jurisdiction.

        Loss: With respect to any Person, any and all costs, obligations,
liabilities, losses, demands, claims, settlement payments, awards, judgments,
fines, penalties, damages and reasonable out-of-pocket expenses, including court
costs and reasonable attorney fees, whether or not arising out of a third party
claim.

        Material Adverse Condition: A condition which would adversely affect or
impair in any material respect the right of the Partnership to the ownership,
use, control or operation of the Stations or the right of Investor to the
ownership of the Majority Interest; provided, however, that any condition which
requires that a Station be operated in accordance with requirements similar to
and not more adverse than those contained in the present FCC Licenses issued for
operation of the Station shall not be a Material Adverse Condition.

        Material Adverse Effect: A material adverse effect on the assets,
business, operations, financial condition or results of operations of any of the
Stations.

        Permitted Lien: (i) Any statutory Lien that secures a payment not yet
due that arises, and is customarily discharged, in the ordinary course of
business; (ii) Liens arising in connection with equipment or maintenance
financing or leasing under the terms of any Station Agreement; and (iii) any
other Lien or imperfection in title to assets that, individually and in the
aggregate with other Liens or imperfections, are not significant in character or
amount and would not reasonably be expected to significantly detract from the
value or significantly interfere with the existing use of such assets.

        Person: Any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization, other form of
business or legal entity or governmental authority.

        Stations: KLBJ-AM, KLBJ-FM, KXMG, KROX, KGSR and KEYI.

        Station Agreements: All contracts, agreements and other commitments to
which the Partnership, the General Partner or Sinclair is a party or by which
the Partnership, the General Partner, Sinclair or their respective property is
bound or encumbered, including, but not limited to all Trade Agreements, Real
Property Leases, personal property leases, advertising contracts, employment
agreements, talent agreements, collective bargaining agreements, licenses (other
than the FCC Licenses), promissory notes and other debt instruments, and all
other understandings and commitments on the part of any of them, excluding,
however, in the case of Sinclair, any that do not relate to the operation of
KEYI.

        Subsidiary: With respect to any Person, a corporation, partnership,
limited liability company, or other entity of which shares of stock or other
ownership interests having ordinary voting power to elect a majority of the
directors of such corporation, or other Persons performing similar functions for
such entity, are owned, directly or indirectly, by such Person.

        Taxes: All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, including interest, penalties and additions
with respect thereto and any interest in respect of such additions or penalties.

        Tax Return: Any return, filing, report, declaration, questionnaire or
other document required to be filed for any period with any taxing authority
(whether domestic or foreign) in connection with any Taxes (whether or not
payment is required to be made with respect to such document).

        Transactions: The actions and transactions contemplated in this
Agreement and the other Documents.

        Transfer Taxes: All sales, use, conveyance, recording and other similar
transfer Taxes and fees applicable to, imposed upon or arising out of the sale
of, and the purchase by Investor of, its portion of the LBJ Interests, whether
now in effect or hereinafter adopted and regardless of upon whom such Transfer
Tax is imposed. Transfer Taxes shall in no event include any net or gross income
Taxes.

1.2 Additional Defined Terms.

        As used herein, the following terms shall have the meanings defined in
the Preamble, Recitals or Section of this Agreement as indicated below:

  Acquisition Proposal
Act
Agreement
Balance Sheet
Benefit Plans
Investor
Buyout Option
CERCLA
Closing
Closing Date
Contribution Agreement
Current Assets
Current Liabilities
Employees
ERISA
FCC Licenses
General Partner
HSR Act
HSR Filings
Indemnified Party
Indemnifying Party
Intellectual Property
Investor Broker
Investor Purchase Fraction
Investor Purchase Price
KEYI
KGSR
KLBJ-AM
KLBJ-FM
KROX
KXMG
LBJ
LBJ Interests
Leased Real Property
Majority Interest
Multiemployer Plan
Owned Real Property
Partnership
Partnership Agreement
Partnership Entities
Real Property
Real Property Lease
Related Persons
Regulations
Sinclair
Sinclair Broker
Sinclair Deposit
Sinclair's Enforcement Costs
Sinclair Liquidated Damage Amount
Sinclair Purchase Fraction
Sinclair Purchase Price
Supplemental Agreement
Trade Agreements
Working Capital   Section 5.14
Section 3.9(c)
Preamble
Section 3.13(a)
Section 3.18(a)
Preamble
Recitals
Section 3.21(f)
Section 8.1
Section 8.1
Section 2.4(b)
Section 2.5(b)(i)
Section 2.5(b)(ii)
Section 3.18(a)
Section 3.18(a)
Section 3.9(b)
Recitals
Section 5.16
Section 5.16
Section 9.4(a)
Section 9.4(a)
Section 3.12
Section 4.5
Secton 2.3
Section 2.4(a)
Recitals
Recitals
Recitals
Recitals
Recitals
Recitals
Recitals
Recitals
Section 3.11(c)
Recitals
Section 3.18(c)
Section 3.11(b)
Recitals
Recitals
Recitals
Section 3.11(a)
Section 3.11(c)
Section 3.18(a)
Section 3.1(b)
Preamble
Section 3.22
Section 2.1
Section 10.1(c)
Section 10.1(c)
Section 2.3
Section 2.4(b)
Recitals
Section 3.10(a)
Section 2.5(b)(iii)








ARTICLE II
PURCHASE OF INTERESTS; CONTRIBUTIONS

2.1 Exercise of Buyout Option.

        Sinclair shall duly and effectively exercise on or before March 1, 2003,
its right under the Buyout Option to buy the LBJ Interests, and shall timely pay
the deposit against the purchase price for the LBJ Interests as required under
Section 9.4(c) of the Partnership Agreement (the “Sinclair Deposit”).

2.2 Earnest Money.

    (a)        Concurrently with the execution of this Agreement, Investor has
deposited with the Escrow Agent in immediately available funds the sum of Two
Million Six Hundred Twenty-Five Thousand and No/100 Dollars ($2,625,000.00).

    (b)        The Escrow Agent shall hold the Earnest Money under the terms of
the Escrow Agreement in trust for the benefit of Sinclair and Investor.

    (c)        If Closing does not occur, the Earnest Money shall be delivered
to Sinclair or returned to Investor in accordance with Section 10.2(b) and if
Closing does occur, the Earnest Money shall be applied at Closing as provided in
Section 2.4.

2.3 Purchase of Interests.

        Upon the terms and subject to the conditions provided in this Agreement,
on the Closing Date, (a) Sinclair shall assign to Investor a portion of the
exercised Buyout Option pursuant to an assignment which shall entitle Investor
to purchase a fraction of the LBJ Interests having a numerator equal to
105,210,000 and a denominator equal to 113,220,000 (i.e.,
105,210,000/113,220,000) (the “Investor Purchase Fraction”), (b) Sinclair shall
retain a portion of the exercised Buyout Option which shall entitle Sinclair to
purchase a fraction of the LBJ Interests having a numerator equal to 8,010,000
and a denominator equal to 113,220,000 (i.e., 8,010,000/113,220,000) (the
“Sinclair Purchase Fraction”), and (c) Sinclair shall cause LBJ to sell and
convey to Investor and Sinclair, and Investor and Sinclair shall purchase from
LBJ, their respective fractions of the LBJ Interests pursuant to the Buyout
Option.

2.4 Payments on the Closing Date.

    (a)        Subject to Section 2.5, the total consideration to be paid by
Investor in connection with the Transactions shall be One Hundred Five Million
Two Hundred Ten Thousand Dollars ($105,210,000) (the “Investor Purchase Price”),
which shall be paid on the Closing Date as consideration for the Investor
Purchase Fraction of the LBJ Interests as follows:

    (i)        An amount equal to the Earnest Money shall be paid on the Closing
Date by the Escrow Agent’s disbursement of the Earnest Money to LBJ pursuant to
joint written instructions from Sinclair and Investor, and shall be applied
toward payment of the Investor Purchase Price.


    (ii)        The balance of the Investor Purchase Price shall be paid by
Investor to LBJ.

    (b)        Sinclair shall pay Eight Million Ten Thousand Dollars
($8,010,000) (the “Sinclair Purchase Price”) to LBJ for the Sinclair Purchase
Fraction of the LBJ Interests as follows:

    (i)        The Sinclair Deposit shall be applied toward payment of the
Sinclair Purchase Price.


    (ii)        On the Closing Date, Sinclair shall pay the balance of the
Sinclair Purchase Price to LBJ.


    (b)        On the Closing Date immediately following the transfer of the LBJ
Interests, Sinclair shall, by execution and delivery of a Contribution Agreement
(the “Contribution Agreement”) in the form and substance of Exhibit A, (i)
contribute to the Partnership all of the assets, free and clear of all Liens
except Permitted Liens, used or useful in the operation of KEYI, and (ii) make a
cash capital contribution to the Partnership in an amount sufficient to pay (A)
33.4% of all indebtedness of the Partnership for borrowed money as of the
Closing Date and (B) all related fees or charges, if any, required to be paid by
the Partnership in connection with or as condition to payment of such
indebtedness in full.

    (c)        All amounts to be disbursed or paid under this Agreement shall be
paid by wire transfer of immediately available funds in accordance with written
wire instructions provided by the payee at least three (3) days prior to the
payment date.

2.5 Investor Purchase Price Adjustment.

    (a)        If the Working Capital falls short of $4,300,000, the Investor
Purchase Price shall be reduced, and the Sinclair Purchase Price shall be
increased, after Closing as provided in this Section 2.5 by an amount equal to
50.1% of such shortfall.

    (b)        For purposes of this Agreement, the following terms shall have
the meanings indicated:

    (i)        “Current Assets” shall mean, without duplication (A) the value of
goods and services to be received on or after the Closing Date under the Trade
Agreements, but excluding the portion, if any, of such value in excess of the
value of advertising time to be broadcast on or after the Closing Date under
Trade Agreements, and (B) cash, cash equivalents, accounts receivable and
prepaid expenses of the Partnership Entities (including all such items arising
in the operation of KEYI), in each case determined in accordance with GAAP as to
amount and classification as of the date immediately preceding the Closing Date.


    (ii)        “Current Liabilities” shall mean, without duplication, (A) the
value of advertising time to be broadcast on or after the Closing Date under
Trade Agreements, and (B) the other current liabilities of the Partnership
Entities(including all current liabilities relating to KEYI), in each case
determined in accordance with GAAP as to amount and classification as of the
date immediately preceding the Closing Date.


    (iii)        “Working Capital” shall mean the Current Assets minus the
Current Liabilities.


    (c)        Within sixty (60) days after the Closing Date, Investor shall
deliver to Sinclair Investor’s reasonably detailed determination of the Working
Capital. If such determination falls short of $4,300,000, Sinclair shall pay
Investor 50.01% of such shortfall within twenty (20) days after receipt of such
determination unless Sinclair disagrees with such determination, in which case
Investor and Sinclair shall attempt to resolve their disagreement as promptly as
practicable. If the disagreement is not resolved within thirty (30) days after
Sinclair’s receipt of Investor’s determination, Investor and Sinclair shall
engage KPMG, LLP to determine the Working Capital, and such determination shall
be binding upon the parties. The fees and expenses of KPMG, LLP shall be borne
equally by the parties. If the Working Capital as finally agreed or determined
as provided in this Section falls short of $4,300,000 Sinclair shall pay 50.01%
of the shortfall to Investor in immediately available funds within five (5) days
after such agreement is reached or such determination is made.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SINCLAIR

        Subject to the parties’ acknowledgment that the Schedules referred to in
this Article III are to be delivered by Sinclair no later than March 20, 2003,
Sinclair represents and warrants to Investor as follows:

3.1 Organization, Good Standing and Requisite Power.

    (a)        The Partnership is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Texas. The
Partnership has all requisite power and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted. True, complete and accurate copies of the Partnership Agreement and
all other constituent documents of the Partnership have been delivered to
Investor and are enforceable and in full force and effect in accordance with
their terms.

    (b)        The General Partner is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Texas. The General Partner has all requisite power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted. True, complete and accurate copies of the Regulations
governing the operation of the General Partner (the “Regulations”) and all other
constituent documents of the General Partner have been delivered to Investor and
are enforceable and in full force and effect in accordance with their terms.

    (c)        Sinclair is a corporation duly organized and validly existing
under the laws of the State of Indiana. Sinclair has all requisite corporate
power and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

3.2 Capital Structure.

        Sinclair owns a 33.066% limited partner interest in the Partnership and
a 33.4% member interest in the General Partner, free and clear of all Liens. LBJ
owns a 65.934% limited partnership interest in the Partnership and a 66.6%
limited partnership interest in the General Partner, free and clear of all
Liens. The General Partner owns a 1% interest in the Partnership, free and clear
of all Liens, and is the sole general partner of the Partnership. At the
Closing, LBJ shall have the right to, and LBJ shall, sell and transfer title to
the entire legal and beneficial interest in the LBJ Interests to Investor (or,
as provided in Section 2.4(a)(v), to Sinclair and Investor) free and clear of
all Liens. The LBJ Interests are duly authorized, validly issued, fully paid and
non-assessable and have been issued in compliance with all applicable securities
laws and other applicable laws. Except as provided in the Partnership Agreement,
there are no outstanding, existing or authorized subscriptions, options,
warrants, calls, rights, commitments, preemptive or similar rights or any other
agreements of any character obligating the Partnership Entities, contingently or
otherwise, to issue or sell any partnership or member interests or securities
convertible into interests in a Partnership Entity, or evidencing the right to
acquire any such interests.

3.3 Authorization and Binding Effect of Documents.

        Sinclair has all requisite corporate power and authority to enter into
this Agreement and the other Documents to which Sinclair is a party and to
consummate the Transactions. The execution and delivery of this Agreement and
each of the other Documents by Sinclair and the consummation by Sinclair of the
Transactions have been duly authorized by all necessary action (including all
necessary shareholder approvals, if any) on the part of Sinclair. This Agreement
has been, and each of the other Documents to which Sinclair is to be a party at
or prior to Closing will be, duly executed and delivered by Sinclair. This
Agreement constitutes (and each of the other Documents to which Sinclair is a
party, when executed and delivered, will constitute) the valid and binding
obligation of Sinclair enforceable against Sinclair in accordance with its
terms.

3.4 Absence of Conflicts.

        Except as set forth on Schedule 3.4, and except for necessary approvals
under the Act and the HSR Act, the execution, delivery and performance by
Sinclair of this Agreement and the other Documents, and consummation by Sinclair
of the Transactions, do not and will not (a) conflict with, (b) constitute a
breach or default under, (c) result in a violation of, (d) give any third party
the right to modify, terminate or accelerate any obligation under, or (e) result
in the creation of any Lien upon the assets of Sinclair or either of the
Partnership Entities under the organizational documents of Sinclair or the
Partnership Entities, any material indenture, mortgage, lease, loan agreement or
other material agreement or instrument to which Sinclair or either of the
Partnership Entities is bound or affected, or any material law, statute, rule,
judgment, order or decree to which Sinclair or either of the Partnership
Entities is subject.

3.5 Business Conducted; Subsidiaries.

        The business of the Partnership Entities has been and is limited to the
operation of the Current Stations and directly related business activities.
Except for the General Partner’s 1% interest in the Partnership, the Partnership
Entities do not have and have not had, directly or indirectly, any Subsidiaries.

3.6 Consents.

        Except as set forth on Schedule 3.6 and except for necessary approvals
under the Act and the HSR Act, the execution, delivery and performance by
Sinclair of this Agreement and the other Documents to which Sinclair is a party,
and consummation by Sinclair of the Transactions (including, without limitation,
the assignment to the Partnership of certain contracts and agreements relating
to KEYI), do not and will not require the authorization, consent, approval,
exemption, clearance or other action by or notice or declaration to, or filing
with, any court, any administrative or other governmental body, or the consent,
waiver or approval of any other Person. To the Knowledge of Sinclair, except as
set forth on Schedule 3.6 and except for necessary approvals under the Act and
the HSR Act, the consummation by LBJ of the transfer of the LBJ Interests as
contemplated in this Agreement does not and will not require the authorization,
consent, approval, exemption, clearance or other action by or notice or
declaration to, or filing with, any court, any administrative or other
governmental body, or any other Person.

3.7 Adequacy of Assets.

        The Partnership Entities hold good and marketable title to, or hold
(pursuant to one or more Station Agreements listed on Schedule 3.10) a valid
lessee’s or licensee’s interest in, all of the assets, including all properties
and rights of every type and description, whether real, personal or mixed,
tangible or intangible, that are used or useful in or required for the operation
of each Current Station’s business, free and clear of all Liens other than
Permitted Liens. Sinclair holds good and marketable title to, or holds (pursuant
to one or more Station Agreements listed on Schedule 3.10) a valid lessee’s or
licensee’s interest in, all of the assets, including all properties and rights
of every type and description, whether real, personal or mixed, tangible or
intangible, that are used or useful in or required for the operation of KEYI’s
business, free and clear of all Liens other than Permitted Liens.

3.8 Tangible Personal Property.

        All studio equipment, all transmitter, antenna and other broadcast
equipment, computers, programming library and other tangible personal property
material to the operation of the Stations as now or previously operated are
listed (separately by Station) on Schedule 3.8. Except as specified on Schedule
3.8, all of such equipment has been properly installed and maintained in
accordance with the manufacturers’ recommendations and industry practice, is in
a good state of repair and operating condition (subject to ordinary wear and
tear), and complies with the Act and all other applicable laws, rules,
regulations and ordinances.

3.9 FCC Licenses.

        Except as set forth on Schedule 3.9:

    (a)        The Partnership is the valid and legal holder of each of the
licenses, permits and authorizations of the FCC listed on Schedule 3.9 and
designated as relating to a Current Station.

    (b)        Sinclair is the valid and legal holder of each of the licenses,
permits and authorizations of the FCC listed on Schedule 3.9 and designated as
relating to KEYI (such licenses, together with the licenses relating to a
Current Station and described in subsection (a), the “FCC Licenses”).

    (c)        Any action of the FCC with respect to each FCC License is a Final
Action with the exception of the FCC Order. The expiration date of the term of
each FCC License is shown on Schedule 3.9. The FCC Licenses (i) are valid and in
full force and effect, and constitute all of the licenses, permits and
authorizations used in or required for the current operation of the Stations
under the Communications Act of 1934, as amended, and the rules, regulations and
policies of the FCC thereunder (collectively, the “Act”), and (ii) constitute
all the licenses and authorizations, including amendments and modifications,
issued by the FCC to the Partnership and Sinclair for the operation of the
Stations.

    (d)        Other than as set forth in the FCC Licenses, none of the FCC
Licenses is subject to any restriction or condition which limits in any material
respect the full operation of a Station as now conducted, and as of the Closing
Date, none of the FCC Licenses shall be subject to any restriction or condition
which would limit in any material respect the full operation of each Station as
currently operated.

    (e)        No applications, complaints or proceedings are pending or, to the
Knowledge of Sinclair, are threatened which may result in the revocation,
modification, non-renewal or suspension of any of the FCC Licenses, the denial
of any pending applications to the FCC, the issuance of any cease and desist
order or the imposition of any fines, forfeitures or other administrative
actions by the FCC, in each case, with respect to any of the Stations or their
operation, other than actions or proceedings affecting the radio broadcasting
industry in general.

    (f)        The Partnership has, with respect to the Current Stations, and
Sinclair has, with respect to KEYI, complied in all material respects with all
requirements to file registrations, reports, applications and other documents
with the FCC and all such registrations, reports, applications and documents are
true, correct and complete in all material respects.

    (g)        Other than actions or proceedings affecting the radio
broadcasting industry in general, Sinclair has no Knowledge of matters (i)
which, with respect to the Stations, might reasonably be expected to result in
the adverse modification, suspension or revocation of or the refusal to renew
any of the FCC Licenses or the imposition of any fines or forfeitures by the FCC
against the Partnership or Sinclair, or (ii) which might reasonably be expected
to result in the FCC’s denial or delay of approval of the assignment of the LBJ
Interests as contemplated in this Agreement or the contribution by Sinclair of
KEYI to the Partnership, or the imposition of any Material Adverse Condition in
connection with such approvals.

    (h)        There are no unsatisfied or otherwise outstanding citations
issued by the FCC with respect to any of the Stations or their operation.

    (i)        True, complete and accurate copies of all FCC Licenses have been
delivered by Sinclair to Investor.

    (j)        Except for the FCC Licenses, there are no material licenses,
permits or authorizations from governmental or regulatory authorities required
for the lawful operation and conduct of any of the Stations as previously and
currently operated.

3.10 Station Agreements.

    (a)        Schedule 3.10(a) lists (separately by Station), as of the date
indicated on such Schedule, all agreements, contracts, understandings and
commitments (excluding, however, programming agreements) for the sale of time on
the Stations for other than monetary consideration (“Trade Agreements”), and
sets forth for each Trade Agreement the parties, the financial value of the time
required to be provided from and after the date of such Schedule and the
estimated financial value of the goods or services to be received by the Station
from and after the date of such Schedule. True and complete copies of all
written Trade Agreements in effect as of such date, including all amendments,
modifications and supplements, have been delivered to Investor, and summaries of
oral Trade Agreements are set forth on Schedule 3.10(a). A copy of each written
Trade Agreement, and a summary of each oral Trade Agreement, entered into by the
Partnership or Sinclair between the date of this Agreement and Closing shall be
delivered to Investor promptly.

    (b)        Schedule 3.10(b) lists (separately by Station) all Station
Agreements (other than Trade Agreements), including but not limited to:

    (i)        Agreements for sale of broadcast time for monetary consideration;

    (ii)        All network affiliation agreements;


    (iii)        All sales agency or advertising representation contracts;


    (iv)        All leases of personal and real property (including a
description of the leased property);


    (v)        All collective bargaining agreements, employment agreements and
agreements with independent contractors;


    (vi)        All programming agreements; and


    (vii)        All agreements requiring any Station to acquire goods or
services exclusively from a single supplier or provider, or prohibiting any
Station from providing certain goods or services to any Person other than a
specified Person.


True and complete copies of all the Station Agreements that are in writing, and
accurate summaries of all oral Station Agreements, including all amendments,
modifications and supplements, have been delivered to Investor.

    (c)        Schedule 3.10(c) lists all of the contracts and agreements used
in or relating to the operation of the Stations to which an Affiliate of the
Partnership, the General Partner or Sinclair is a party. True and complete
copies of those in writing have been delivered to Investor, and accurate
summaries of those that are oral are set forth on Schedule 3.10(c).

    (d)        With respect to the Station Agreements which are, individually or
in the aggregate, material to the assets, business, operations, financial
condition or results of operations of any Station, except as set forth in the
Schedules hereto, (i) such Station Agreements are valid, binding, in full force
and effect, and enforceable in accordance with their respective terms; (ii)
neither the Partnership or Sinclair (as applicable) on the one hand, nor, to the
Knowledge of Sinclair, any other party on the other hand, is in material default
under, and no event has occurred which (after the giving of notice or the lapse
of time or both) would constitute a material default by the Partnership or
Sinclair (as applicable) or, to the Knowledge of Sinclair, any other party
under, any such Station Agreements; (iii) neither the Partnership or Sinclair
(as applicable), nor any Affiliate thereof, has granted or been granted any
material waiver or forbearance with respect to any such Station Agreements; (iv)
the Partnership or Sinclair (as applicable) holds the right to enforce and
receive the benefits under all such Station Agreements, free and clear of Liens
(other than Permitted Liens) but subject to the terms and provisions of each
such agreement; (v) none of the rights of the Partnership or Sinclair (as
applicable) or any Affiliate thereof under any such Station Agreements, is
subject to termination or modification as a result of the consummation of the
Transactions; and (vi) no consent or approval by each party to any such Station
Agreements is required thereunder for the consummation of the Transactions.

3.11 Real Property.

    (a)        The list of real property set forth on Schedule 3.11 designating
real property owned or utilized by the Partnership Entities is a correct and
complete list of all of the interests in real estate which the Partnership or
the General Partner holds or which are used to any material extent in the
operation of the Stations. The list of real property set forth on Schedule 3.11
designating real property owned or utilized by Sinclair is a correct and
complete list of all of the interests in real estate which are used to any
material extent in the operation of KEYI (all such real property, together with
the real property used or utilized by the Partnership Entities, the “Real
Property”).

    (b)        The Partnership holds good fee simple title to each parcel of
Real Property listed in Schedule 3.11 as owned by the Partnership, the General
Partner holds good fee simple title to each parcel of Real Property listed in
Schedule 3.11 as owned by the General Partner, and Sinclair holds good fee
simple title to each parcel of Real Property listed in Schedule 3.11 as owned by
Sinclair (collectively, the “Owned Real Property”), in all cases free and clear
of all Liens except Permitted Liens. There is no pending or, to the Knowledge of
Sinclair, threatened or contemplated action, to take by eminent domain or to
condemn any of the Real Property.

    (c)        A listing of each lease (including all amendments, modifications
and supplements) under which the Partnership, the General Partner or Sinclair
leases an interest in any of the Real Property (each, a “Real Property Lease”)
indicating whether the Partnership, the General Partner or Sinclair is the
lessee, and including a brief description of the leased Real Property (including
without limitation studio and office space and each transmitter or antenna site)
(the “Leased Real Property”) is set forth on Schedule 3.10(b). Except as set
forth on such Schedule, the Partnership, the General Partner or Sinclair, as
applicable, holds good and marketable title to the lessee’s interest under each
Real Property Lease free and clear of all Liens except Permitted Liens. True and
complete copies of all Real Property Leases, including all amendments,
modifications and supplements, have been delivered to Investor.

    (d)        Except as set forth on the Schedules hereto, (i) each Real
Property Lease is legal, valid, binding and enforceable in accordance with its
terms; (ii) none of the Partnership, the General Partner or Sinclair (as
applicable) on the one hand, nor, to the Knowledge of Sinclair, any other party
on the other hand, is in material default under any Real Property Lease; (iii)
there has not occurred any event which, after the giving of notice or the lapse
of time or both, would constitute a material default by the Partnership, the
General Partner or Sinclair (as applicable) or, to the Knowledge of Sinclair,
any other party under, or result in the material breach of, any Real Property
Lease, nor has the Partnership, the General Partner or Sinclair received written
notice alleging any such event has occurred; (iv) none of the rights of the
Partnership, the General Partner or Sinclair under any Real Property Lease is
subject to termination or modification as a result of the consummation of the
Transactions; (v) no consent or approval by any party to any Real Property Lease
is required for the consummation of the Transactions; and (vi) none of the
Partnership, the General Partner or Sinclair has granted or been granted any
material waiver or forbearance with respect to any Real Property Lease.

    (e)        All improvements on the Real Property are in compliance in all
material respects with all applicable federal, state and local laws, building
codes, ordinances and regulations, including but not limited to zoning and land
use laws, ordinances and regulations. The Partnership’s, the General Partner’s
and Sinclair’s improvements on the Real Property are in good working condition
and repair, subject to ordinary wear and tear. The Partnership, the General
Partner or Sinclair (as applicable), as the lessee under each Real Property
Lease, has adequate rights of ingress and egress to and from each site covered
by a Real Property Lease.

3.12 Intellectual Property.

        Schedule 3.12 lists (separately by Station) all trade names, trademarks,
service marks, copyrights and patents used or useful in the operation of the
Stations, and all registrations, applications and licenses for any of such items
(collectively, the “Intellectual Property”). Except as disclosed on Schedule
3.12:

    (a)        The Partnership or Sinclair (as applicable) owns, free and clear
of all Liens, all right and interest in, and right and authority to use in
connection with the conduct of the business of the Stations as presently
conducted, all of the Intellectual Property listed on Schedule 3.12, and all of
the rights and properties constituting the Intellectual Property are in full
force and effect.

    (b)        There are no outstanding or, to the Knowledge of Sinclair,
threatened judicial or adversary proceedings with respect to any of the
Intellectual Property.

    (c)        Neither the Partnership nor Sinclair has granted to any other
Person any license or other right or interest in or to any of the Intellectual
Property or to the use thereof.

    (d)        Sinclair has no Knowledge of, and neither the Partnership nor
Sinclair has received any oral or written notice of, any infringement or
unlawful use of any of the Intellectual Property.

    (e)        Neither the Partnership nor Sinclair has violated any provisions
of the Copyright Act of 1976, 17 U.S.C. §101, et seq., or any other laws
pertaining to trade names, trademarks, service marks, copyrights or intellectual
property generally, in any material respect. The Partnership or Sinclair (as
applicable) has filed all notices and statements of account and has made all
payments that are required in connection with the transmission by the Stations
of any radio broadcast or other signals.

    (f)        Sinclair has delivered to Investor copies of all state and
federal registrations and other material documents, if any, establishing any of
the rights and properties constituting a part of the Intellectual Property.

3.13 Financial Statements.

    (a)        Attached as Schedule 3.13 is a financial statement for the
Partnership Entities and the Stations consisting of the income statement for the
year ending on, and the balance sheet (the “Balance Sheet”) as of, December 31,
2002. Such income statement and the Balance Sheet (i) are in accordance in all
material respects with the books and records of the Partnership Entities and the
Stations, (ii) have been prepared in accordance with GAAP applied on a
consistent basis and fairly present in all material respects the assets and
liabilities of the Partnership Entities and the Stations as of December 31,
2002, and (iii) accurately reflect the results of operations of the Partnership
Entities and the Stations for the year ended December 31, 2002, with the
exceptions that (A) statements of cash flows are not included, (B) federal and
state income tax, expense or benefit are not shown, and (C) the statements do
not contain the disclosures required by GAAP in notes accompanying financial
statements.

    (b)        Neither of the Partnership Entities has any debt, liability or
obligation (whether secured or unsecured, absolute, accrued, contingent or
otherwise, known or unknown, due or to become due, and regardless of whether
required by GAAP to be reflected in a balance sheet or disclosed in the notes
thereto), except such debts, liabilities and obligations which (i) are fully
accrued or fully reserved against in the Balance Sheet or (ii) are current
liabilities (as defined by GAAP) incurred after the date of the Balance Sheet in
the ordinary course of business consistent in amount and type with past practice
and in compliance with the terms and provisions of Section 5.1(a). Sinclair has
no debt, liability or obligation relating to KEYI (whether secured or unsecured,
absolute, accrued, contingent or otherwise, known or unknown, due or to become
due, and regardless of whether required by GAAP to be reflected in a balance
sheet or disclosed in the notes thereto), except such debts, liabilities and
obligations which (i) are fully accrued or fully reserved against in the Balance
Sheet or (ii) are current liabilities (as defined by GAAP) incurred after the
date of the Balance Sheet in the ordinary course of business consistent with
past practice and in compliance with the terms and provisions of Sections 5.1
and 5.2.

3.14 Absence of Certain Changes or Events - Partnership Entities.

        Except as set forth on Schedule 3.14, since the date of the Balance
Sheet, neither of the Partnership Entities has:

    (a)        Incurred or experienced any change that has had or is reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
its assets, business, operations, financial condition or results of operations;

    (b)        Created or incurred any Lien on any of the assets;

    (c)        Incurred or suffered any damage, destruction or other casualty
loss which has had or is reasonably likely to have a Material Adverse Effect on
its assets, business, operations, financial condition or results of operations;

    (d)        Entered into any contract, agreement or other commitment,
incurred or become subject to any Liabilities, or forgiven or cancelled any debt
or claims or relinquished any contract or other right, except in the ordinary
course of business consistent with past practice;

    (e)        Declared or paid any distribution in respect of any ownership
interest in the Partnership Entities other than distributions made in cash
derived from operations in the ordinary course of business consistent with past
practice; or purchased or redeemed, directly or indirectly, any ownership
interest;

    (f)        Issued, sold or transferred any ownership interest, any
securities convertible, exchangeable or exercisable into ownership interests, or
warrants, options or other rights to acquire any ownership interest;

    (g)        Incurred any indebtedness for borrowed money other than in the
ordinary course of business consistent with past practice that will be repaid
prior to Closing;

    (h)        Acquired or disposed of any assets, or entered into any agreement
or other arrangement for such acquisition or disposition, except in the ordinary
course of business consistent with past practice;

    (i)        Paid any bonus or increased the compensation or other benefits
payable to any director, officer, manager, partner or employee except in the
ordinary course of business consistent with past practice;

    (j)        Adopted or amended any collective bargaining, bonus,
profit-sharing, compensation, deferred compensation, retirement, severance or
other plan, agreement, trust, fund or arrangement for the benefit of employees
or made any material changes in the policies of employment;

    (k)        Entered into any contract, agreement or understanding, whether
written or oral, with Sinclair, LBJ or any Affiliate of either of them;

    (l)        Made any payment to or on behalf of Sinclair, LBJ or any
Affiliate other than payments in the ordinary course of business consistent with
past practice that have been paid in cash derived from operations in the
ordinary course of business consistent with past practice;

    (m)        Entered into any other material transaction, or materially
changed any business practice;

    (n)        Made any capital expenditures or commitments for capital
expenditures that exceed $10,000 in the aggregate;

    (o)        Made any loans or advances to (except advances to employees in
the ordinary course of business consistent with past practice) or guarantees for
the benefit of any Person;

    (p)        Made any charitable contributions or pledges, except in the
ordinary course of business consistent with past practice;

    (q)        Changed or authorized any change in any of its organizational
documents;

    (r)        Made any material change in its method of accounting; or

    (s)        Operated any Station or its business other than in the ordinary
course consistent with past practice.

3.15 Absence of Certain Changes or Events - Sinclair.

        Except as set forth on Schedule 3.15, since the date of the Balance
Sheet, Sinclair has not:

    (a)        Incurred or experienced any change that has had or is reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
the assets, business, operations, financial condition or results of operations
of KEYI;

    (b)        Created or incurred any Lien on any of the assets used or useful
in the operation of KEYI;

    (c)        Incurred or suffered any damage, destruction or other casualty
loss which has had or is reasonably likely to have a Material Adverse Effect on
the assets, business, operations, financial condition or results of operations
of KEYI;

    (d)        With respect to the operations of KEYI only, entered into any
contract, agreement or other commitment, incurred or become subject to any
liabilities, or forgiven or cancelled any debt or claims or relinquished any
contract or other right, except in the ordinary course of business consistent
with past practice;

    (e)        With respect to the operations of KEYI only, incurred any
indebtedness for borrowed money other than in the ordinary course of business
consistent with past practice that will be repaid prior to Closing;

    (f)        With respect to the operations of KEYI only, acquired or disposed
of any assets, or entered into any agreement or other arrangement for such
acquisition or disposition, except in the ordinary course of business consistent
with past practice;

    (g)        Paid any bonus or increased the compensation or other benefits
payable to any employee of KEYI except in the ordinary course of business
consistent with past practice;

    (h)        Adopted or amended any collective bargaining, bonus,
profit-sharing, compensation, deferred compensation, retirement, severance or
other plan, agreement, trust, fund or arrangement for the benefit of employees
of KEYI or made any material changes in the KEYI policies of employment;

    (i)        With respect to the operations of KEYI only, entered into any
contract, agreement or understanding, whether written or oral, with the
Partnership, the General Partner, LBJ or an Affiliate of any of the foregoing;

    (j)        With respect to the operations of KEYI only, made any payment to
or on behalf of the Partnership, the General Partner, LBJ or any Affiliate of
any of the foregoing other than payments in the ordinary course of business
consistent with past practice that have been paid in cash derived from
operations in the ordinary course of business consistent with past practice;

    (k)        With respect to the operations of KEYI only, entered into any
other material transaction, or materially changed any business practice;

    (l)        With respect to the operations of KEYI only, made any capital
expenditures or commitments for capital expenditures that exceed $10,000 in the
aggregate;

    (m)        With respect to the operations of and funds maintained by and for
KEYI only, made any loans or advances to (except advances to employees in the
ordinary course of business consistent with past practice) or guarantees for the
benefit of any person or entity;

    (n)        With respect to the operations of and funds maintained by and for
KEYI only, made any charitable contributions or pledges, except in the ordinary
course of business consistent with past practice;

    (o)        Made any material change in the method of accounting used by
KEYI; or

    (p)        Operated the business of KEYI other than in the ordinary course
consistent with past practice.

3.16 Litigation.

        Except as described in Schedule 3.16, (a) there are no actions, suits,
claims, investigations or administrative, arbitration or other proceedings
pending against Sinclair, the Partnership, the General Partner or, to Sinclair’s
Knowledge, LBJ, and to Sinclair’s Knowledge, none are threatened against
Sinclair, the Partnership, the General Partner or LBJ, before or by any court,
arbitration tribunal or governmental department or agency, domestic or foreign;
(b) neither Sinclair, the Partnership, the General Partner nor, to the Knowledge
of Sinclair, LBJ or any of the owners, Affiliates, officers, directors, managers
or employees of Sinclair, the Partnership, the General Partner or LBJ, has been
charged with, or to the Knowledge of Sinclair is under investigation with
respect to, any violation of any provision of any federal, state, foreign or
other applicable law or administrative regulation in respect of such owner’s,
Affiliate’s, officer’s, director’s, manager’s or employee’s employment at, work
on behalf of, or ownership of the Stations; and (c) neither Sinclair, the
Partnership, the General Partner nor, to Sinclair’s Knowledge, LBJ, or any
assets, properties, owner, Affiliate, officer, director, manager or employee of
Sinclair, the Partnership, the General Partner or, to Sinclair’s Knowledge, LBJ,
is a party to or bound by any order, arbitration award, judgment or decree of
any court, arbitration tribunal or governmental department or agency, domestic
or foreign, in respect of any business practices, the acquisition of any
property, or the conduct of any business which, individually or in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect or
materially impair the ability of Sinclair to perform its obligations hereunder
and consummate the Transactions, or materially impair the ability of LBJ to
consummate the transfer of the LBJ Interests as contemplated herein.

3.17 Labor Matters.

    (a)        Except as listed on Schedule 3.17(a):

    (i)        No present or former employee or independent contractor of the
Partnership Entities or any Station, and no taxing authority or other
governmental agency, has a pending claim or charge which has been asserted or,
to the Knowledge of Sinclair, threatened against the Partnership, the General
Partner or Sinclair (with respect to KEYI only) (as applicable), and no basis
exists for a claim by any such Person, authority or agency, for (A) overtime
pay; (B) wages, salaries or profit sharing; (C) vacations, time off or pay in
lieu of vacation or time off; (D) any violation of any statute, ordinance,
contract or regulation relating to minimum wages, maximum hours of work or the
terms or conditions of employment; (E) discrimination against employees on any
basis; (F) unlawful or wrongful employment or termination practices; (G)
unlawful retirement, termination or labor relations practices or breach of
contract; or (H) any violation of occupational safety or health standards.


    (ii)        There is not pending or, to the Knowledge of Sinclair,
threatened against the Partnership, the General Partner or Sinclair (with
respect to KEYI only) any labor dispute, strike or work stoppage that affects or
interferes with the operation of the Partnership Entities or any Station and
Sinclair has no Knowledge of any organizational effort currently being made or
threatened by or on behalf of any labor union with respect to employees of the
Partnership Entities or any of the Stations. There are no material unresolved
unfair labor charges against the Partnership, the General Partner or Sinclair
(with respect to KEYI only), and none of the Partnership, the General Partner or
Sinclair (with respect to KEYI only) has experienced any strike, work stoppage
or other similar significant labor difficulties within the preceding twelve (12)
months.


    (b)        Except as set forth on Schedule 3.17(b), (i) none of the
Partnership, the General Partner or Sinclair is a signatory or a party to, or
otherwise bound by, a collective bargaining agreement which covers employees or
former employees of the Partnership Entities or any Stations, (ii) none of the
Partnership, the General Partner or Sinclair has agreed to recognize any union
or other collective bargaining unit with respect to any employees of the
Partnership Entities or the Stations, and (iii) no union or other collective
bargaining unit has been certified as representing any employees of the
Partnership Entities or the Stations.

    (c)        Schedule 3.17(c) sets forth a true and complete list (separately
by employer), as of the date set forth on such list, of all Persons employed by
each of the Partnership Entities, and of all Persons employed by Sinclair
principally in connection with the operation of the Partnership Entities or
KEYI, and states the current level of compensation payable to each such
employee, any bonus plan or arrangement applicable to each employee, the
termination pay or other severance benefits, if any, that may be payable to each
employee upon termination of employment, and whether the employee is employed
under a written contract. A true and complete copy of any handbook, policy
manual or similar written guidelines furnished to any such employee has been
delivered to Investor.

3.18 Employee Benefit Plans.

    (a)        All compensation and benefit plans, policies, practices,
arrangements and agreements covering any employee or former employee of the
Partnership Entities or the Stations or the beneficiaries or dependents of such
employee or former employee (such employees, former employees, beneficiaries and
dependents herein referred to collectively as the “Employees”) which are or have
been established or maintained and are currently in effect, or to which
contributions are being made by the Partnership, the General Partner or Sinclair
(with respect to KEYI employees only) or by any other trade or business, whether
or not incorporated, which is or has been treated as a single employer together
with the Partnership, the General Partner or Sinclair (as applicable) under
Section 414 of the Code (such other trades and businesses referred to
collectively as the “Related Persons”) or to which the Partnership, the General
Partner or Sinclair (with respect to KEYI employees only) or any Related Person
is obligated to contribute, including, but not limited to, “employee benefit
plans” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), employment, retention, change of
control, severance, stock option or other equity based, bonus, incentive
compensation, deferred compensation, retirement, fringe benefit and welfare
plans, policies, practices, arrangements and agreements (collectively, the
“Benefit Plans”), are disclosed in Schedule 3.18. Except pursuant to a Benefit
Plan disclosed in Schedule 3.18 or any agreements disclosed in Schedule 3.10(b),
none of the Partnership, the General Partner or Sinclair (with respect to KEYI
employees only) has any fixed or contingent liability or obligation to any of
the Employees or to any Person whose services are or were provided as an
independent contractor.

    (b)        All Benefit Plans have been administered and are in compliance in
all material respects with applicable provisions, if any, of ERISA and the Code
and all other applicable law. None of the Partnership, the General Partner,
Sinclair (with respect to KEYI employees only) or any Related Person has engaged
in a transaction with respect to any Benefit Plan that could result in a
material Tax, penalty or other liability under the Code or ERISA being imposed
against Investor, the General Partner, the Partnership, Sinclair (with respect
to KEYI employees only) or the Stations.

    (c)        No Benefit Plan is a multiemployer plan within the meaning of
Section 3(37) or Section 4001(a)(3) of ERISA (a “Multiemployer Plan”).

    (d)        None of the Partnership, the General Partner, Sinclair or any
Related Person has incurred or, to the Knowledge of Sinclair, expects to incur,
with respect to any Multiemployer Plan covering any Employee, any material
withdrawal liability under Subtitle E of Title IV of ERISA regardless of whether
based on contributions by any Person which is considered a predecessor of the
Partnership, the General Partner or Sinclair or one employer with the
Partnership, the General Partner or Sinclair under Section 4001 of ERISA.

    (e)        All contributions required to have been made by the Partnership
or Sinclair (with respect to KEYI employees only) under the terms of any Benefit
Plan or applicable law have been timely made or have been duly provided for on
the Partnership’s, the General Partner’s or Sinclair’s books and records (as
applicable).

    (f)        None of the Partnership, the General Partner or Sinclair (with
respect to KEYI employees only) has any unfunded obligations (including
projected obligations) for retiree health and life benefits under any Benefit
Plan covering any of the Employees other than continuation coverage required by
law.

    (g)        None of the Partnership, the General Partner, Sinclair (with
respect to KEYI employees only) or any Related Person has incurred any material
liability under or pursuant to Part 4 of Title I or Title IV of ERISA or the
penalty, excise tax or joint and several liability provisions of the Code
relating to any Benefit Plans.

3.19 Compliance with Law.

        The Partnership and the General Partner each have operated and are
operating their business and the Current Stations, and Sinclair has operated and
is operating KEYI, in all material respects in compliance with the Act and all
other federal, state and local laws, statutes, ordinances, regulations,
licenses, permits or exemptions therefrom and all applicable orders, writs,
injunctions and decrees of any court, commission, board, agency or other
instrumentality, and except as specified on Schedule 3.19, neither the
Partnership, the General Partner nor Sinclair has received any written notice of
noncompliance pertaining to operation of any of the Stations that has not been
cured.

3.20 Tax Returns and Payments.

    (a)        Except as set forth in Schedule 3.20, the Partnership has
accurately prepared in all material respects and is not delinquent in the filing
of any Tax Returns required to be filed by the Partnership, Sinclair has
accurately prepared in all material respects and is not delinquent in the filing
of any Tax Returns required to be filed by Sinclair, and the General Partner has
accurately prepared in all material respects and is not delinquent in the filing
of any Tax Returns required to be filed by the General Partner, including, in
each case, filings regarding employees, sales, operations or assets. All Taxes
due and payable pursuant thereto and all other Taxes or assessments due and
payable by the Partnership, Sinclair (with respect to KEYI only) or the General
Partner or chargeable as a Lien upon their respective assets have been paid,
except for any such Taxes that are being contested in good faith and for which
adequate reserves have been made on the Partnership’s, Sinclair’s or the General
Partner’s financial statements (as applicable).

    (b)        Except as set forth in Schedule 3.20, (i) no outstanding
unsatisfied deficiency, delinquency or default for any Tax has been claimed or
assessed against the Partnership, Sinclair or the General Partner, (ii) neither
the Partnership, Sinclair nor the General Partner has received notice of any
such deficiency, delinquency or default, and (iii) to the Knowledge of Sinclair,
no taxing authority is now threatening to assert any such deficiency,
delinquency or default.

3.21 Environmental Matters.

    (a)        Except as set forth on Schedule 3.21, the Partnership Entities
have obtained all environmental, health and safety permits necessary for the
operation of their businesses generally and the Stations specifically, Sinclair
has obtained all environmental, health and safety permits necessary for the
operation of KEYI, all such permits are valid and in full force and effect, and
the Partnership, Sinclair and the General Partner each are in compliance in all
material respects with all terms and conditions of such permits.

    (b)        Except as set forth on Schedule 3.21, there is no proceeding
pending or, to the Knowledge of Sinclair, threatened which may result in the
reversal, rescission, termination, modification or suspension of any
environmental or health or safety permits necessary for the operation of their
respective businesses, and to the Knowledge of Sinclair, there is no basis for
any such proceeding.

    (c)        Except as set forth on Schedule 3.21, the Partnership has
operated and is operating its business and the Current Stations, Sinclair has
operated and is operating KEYI and the General Partner has conducted and is
conducting its business, in all material respects in compliance with all
federal, state, local and other laws, statutes, ordinances and regulations, and
licenses, permits, exemptions, orders, writs, injunctions and decrees of any
court, commission, board, agency or other governmental instrumentality,
applicable thereto and relating to environmental matters.

    (d)        Except as set forth on Schedule 3.21, there are no conditions or
circumstances associated with the operation of the Stations, the Partnership’s
business or the General Partner’s business, which may reasonably be expected to
give rise to any material liability or material cost under any applicable
environmental law. Except as listed on Schedule 3.21, neither the Partnership,
Sinclair (with respect to KEYI only) nor the General Partner owns or uses any
electrical or other equipment containing polychlorinated biphenyls.

    (e)        For the purposes of this Section 3.21, (i) “hazardous materials”
shall mean any waste, substance, materials, smoke, gas, emissions or particulate
matter designated as hazardous or toxic under any applicable environmental law,
and (ii) “environmental law” shall mean any federal, state, local or other laws,
statutes, ordinances, regulations, licenses, permits or any order, writ,
injunction or decree of any court, commission, board, agency or other
instrumentality relating to the regulation of hazardous materials.

    (f)        Except as set forth on Schedule 3.21, the Partnership has not
filed or been required to file with respect to its business or the Current
Stations, Sinclair has not filed or been required to file with respect to KEYI,
and the General Partner has not filed or been required to file with respect to
its business, any notice under any applicable law, rule, regulation, order,
judgment, injunction, decree or ruling reporting a release of a hazardous
material into the environment, and no notice pursuant to Section 103(a) or (c)
of the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C.A. §9601, et seq. (“CERCLA”) or any other applicable environmental law or
regulation has been or was required to be filed.

    (g)        Except as set forth on Schedule 3.21, neither the Partnership,
Sinclair nor the General Partner has received any notice letter under CERCLA or
any other written notice, and, to the Knowledge of Sinclair, there is no
investigation pending or threatened, to the effect that any of the foregoing has
or may have material liability for or as a result of the release or threatened
release of a hazardous material into the environment in connection with or
resulting from operation of the Stations or the conduct of the Partnership’s or
the General Partner’s business, or for the suspected unlawful presence of
hazardous material on any of the Real Property, nor does there exist any basis
for such investigation.

3.22 Broker’s or Finder’s Fees.

        Except for Media Venture Partners, Ltd. (the “Sinclair Broker”) who has
acted on behalf of Sinclair, no agent, broker, investment banker or other Person
acting on behalf of or under the authority of Sinclair or any Affiliate of
Sinclair is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee, directly or indirectly, in connection with the
Transactions, and Sinclair shall be solely responsible for payment of any
commission owed to the Sinclair Broker in connection with the Transactions.

3.23 Insurance.

        Schedule 3.23 lists (separately by insured) all insurance policies
maintained by the Partnership, Sinclair (with respect to KEYI only) and the
General Partner, and states the insurance company, the policy limit, the type of
coverage provided and the claims history for the preceding five years. Accurate
and complete copies of all such insurance policies have been furnished to
Investor. All such insurance policies are in full force and effect, and the
insured in each case is not in default of its obligations under any such
insurance policy. The Partnership, Sinclair (with respect to KEYI only) and the
General Partner have not been denied insurance overage. Except as set forth on
Schedule 3.23, the Partnership, Sinclair (with respect to KEYI only) and the
General Partner do not have any self-insurance or co-insurance programs, and the
reserves set forth on the Balance Sheet are adequate and sufficient to cover all
reasonably anticipated liabilities with respect to such self-insurance or
co-insurance programs based upon the relevant claims history.

3.24 Disclosure.

        Neither this Agreement (including the Schedules) nor any other Document
furnished by or on behalf of Sinclair contains any untrue statement of a
material fact or omits to state a material fact necessary to make any statement
in this Agreement or any such Document not misleading.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTOR

        Investor represents and warrants to Sinclair as follows:

4.1 Organization and Good Standing.

        Investor is a corporation duly organized and validly existing under the
laws of the State of Indiana, is duly qualified to do business in the State of
Texas and has all requisite power to own, operate and lease its properties and
carry on its business.

4.2 Authorization and Binding Effect of Documents.

        Investor has all requisite corporate power and authority to enter into
this Agreement and the other Documents to which Investor is a party and to
consummate the Transactions. The execution and delivery of this Agreement and
each of the other Documents by Investor and the consummation by Investor of the
Transactions have been duly authorized by all necessary action (including all
necessary shareholder approvals, if any) on the part of Investor. This Agreement
has been, and each of the other Documents to which Investor is to be a party at
or prior to Closing will be, duly executed and delivered by Investor. This
Agreement constitutes (and each of the other Documents to which Investor is a
party, when executed and delivered, will constitute) the valid and binding
obligation of Investor enforceable against Investor in accordance with its
terms.

4.3 Absence of Conflicts.

        Except for necessary approvals under the Act and the HSR Act, the
execution, delivery and performance by Investor of this Agreement and the other
Documents, and consummation by Investor of the Transactions, do not and will not
(a) conflict with, (b) constitute a breach or default under, (c) result in a
violation of, or (d) give any third party the right to modify, terminate or
accelerate any obligation under, the organizational documents of Investor, any
material indenture, mortgage, lease, loan agreement or other material agreement
or instrument to which Investor is bound or affected, or any material law,
statute, rule, judgment, order or decree to which Investor is subject.

4.4 Consents.

        Except for necessary approval under the Act and the HSR Act, the
execution, delivery and performance by Investor of this Agreement and the other
Documents to which Investor is a party, and consummation by Investor of the
Transactions, do not and will not require the authorization, consent, approval,
exemption, clearance or other action by or notice or declaration to, or filing
with, any court or administrative or other governmental body, or the consent,
waiver or approval of any other Person.

4.5 Broker’s or Finder’s Fees.

        Except for Questcom Media Brokerage, Inc. (the “Investor Broker”) who
has acted on behalf of Investor, no agent, broker, investment banker or other
Person acting on behalf of or under the authority of Investor or any Affiliate
of Investor is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee, directly or indirectly, in connection with the
Transactions, and Investor shall be solely responsible for payment of any
commission owed to the Investor Broker in connection with the Transactions.

4.6 Litigation.

        There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the Knowledge of Investor, threatened
against Investor that would give any third party the right to enjoin or delay
the transactions contemplated by this Agreement.

4.7 Investor’s Qualifications.

        Investor has no Knowledge of matters which might reasonably be expected
to result in the FCC’s denial or delay of approval of the Transactions or the
imposition of any Material Adverse Condition in connection with approval of the
Transactions.

4.8 Availability of Funds.

        Investor has or will have at Closing cash in an amount sufficient to pay
the Investor Purchase Price and closing expenses.

4.9 Disclosure.

        Neither this Agreement (including the Schedules) nor any other Document
furnished by or on behalf of Investor contains any untrue statement of a
material fact or omits to state a material fact necessary to make any statement
in this Agreement or any such Document not misleading.


ARTICLE V
OTHER COVENANTS

5.1 Conduct of the Partnership Prior to the Closing Date.

    (a)        Sinclair covenants and agrees with Investor that from the date of
this Agreement until the earlier of the Closing Date or termination of this
Agreement, unless Investor otherwise consents in writing, Sinclair shall cause
each of the Partnership Entities and KEYI to:

    (i)        Operate in the ordinary course of business consistent with past
practices, including but not limited to (i) incurring promotional expenses for
the Stations consistent with the amounts currently budgeted, (ii) making capital
expenditures prior to the Closing Date as necessary to repair or replace assets
of the Stations that are worn out, damaged or destroyed, (iii) using
commercially reasonable efforts to preserve the Stations’ present business
operations, organization and goodwill and their relationships with customers,
employees, advertisers, suppliers and other contractors (including independent
contractors providing on-air or production services) and to maintain programming
for the Stations consistent in all material respects with the type and quantity
of the Stations’ programming as of the date of this Agreement, and
(iv) continuing its usual and customary policy with respect to extending credit
and collection of accounts receivable and the maintenance of its facilities and
equipment;

    (ii)        Operate each Station and otherwise conduct its business in all
material respects in compliance with the terms or conditions of the FCC Licenses
applicable to the Stations, the Act, and all other material rules, regulations,
laws and orders of all governmental authorities having jurisdiction over any
aspect of operations;

    (iii)        Maintain its financial records, and the financial records for
each Station, in accordance with GAAP on a basis consistent with prior periods;

    (iv)        Promptly notify Investor in writing of any event or condition
which, with notice or the lapse of time or both, would constitute an event of
material default under any of the Station Agreements which are, individually or
in the aggregate, material to any Station;

    (v)        Timely comply in all material respects with the Station
Agreements;

    (vi)        Not sell, lease, grant any rights in or to or otherwise dispose
of, or agree to sell, lease or otherwise dispose of, any of its assets unless
replaced by similar assets of substantially equal or greater value and utility;

    (vii)        With respect to each Station, not amend, enter into, renew or
extend (i) any Trade Agreement unless consistent in amount and type with
previous Trade Agreements and otherwise consistent with past practices; (ii) any
personal property lease for a Station unless consistent in amount and type with
previous personal property leases and otherwise consistent with past practices;
(iii) any studio or office lease; (iv) any broadcast site or antenna lease; (v)
any network affiliation agreement; (vi) any talent agreement; (vii) any
employment agreement; (viii) any national sales representative agreement or (ix)
any agreement described in Section 3.10(b)(vii); in each case, except for any
such agreements that will terminate or expire in accordance with their terms
prior to the Closing Date;

    (viii)        Not enter into, renew or extend any other contract or
agreement unless terminable by the Partnership Entity or Sinclair (with respect
to KEYI only) upon not more than thirty (30) days notice, or enter into or amend
any other contract or agreement except on terms comparable to those of Station
Agreements now in existence and otherwise in the ordinary course of business
consistent with past practices;

    (ix)        Maintain each Station’s technical equipment currently in use in
good operating condition and repair except for ordinary wear and tear;

    (x)        Not increase in any manner the compensation (including severance
pay or plans) or benefits of any of its employees, independent contractors,
consultants or commission agents, except in the ordinary course of business
consistent with past practice;

    (xi)        Not introduce any material change with respect to the operation
of any Station including, without limitation, any material changes in the
percentages of types of programming broadcast by the Station or any other
material change in any Station’s programming policies, except as required by
law;

    (xii)        Not enter into any agreement relating to any Station with any
Affiliate of the Partnership, Sinclair or the General Partner;

    (xiii)        Not voluntarily enter into any collective bargaining agreement
applicable to any of its employees or otherwise voluntarily recognize any union
as the bargaining representative of any such employees;

    (xiv)        Not take or agree to take any action that would materially
delay the consummation of the Closing as contemplated by this Agreement;

    (xv)        Not incur any indebtedness for borrowed money other than the
Bank Debt;

    (xvi)        Not assume, guarantee, endorse or otherwise become responsible
for the obligations of any other Person except for endorsements for collection
or deposit in the ordinary course of business and guarantees that will be
terminated on or before the Closing Date;

    (xvii)        Not make any loans or advances to any other Person unless
repaid prior to Closing;

    (xviii)        Not amend any of either Partnership Entity’s constituent
documents;

    (xix)        Not enter into, agree to enter into or effect any merger or
consolidation; not grant or issue any option, warrant or other right to
purchase, or to convert any obligation into, its ownership interests or other
securities; and not repurchase or redeem, or agree to repurchase or redeem, any
of its ownership interests; and not pay any distribution in respect of its
issued and outstanding ownership interests except in cash derived from
operations in the ordinary course of business; and

    (xx)        Timely file or cause to be filed with the appropriate
governmental agencies all Tax Returns required to be filed by the Partnership
Entity prior to Closing and timely pay all Taxes reflected on such Tax Returns
as owing by the Partnership Entity.

    (b)        Investor shall not be entitled to indemnification for any Loss
arising from the breach of any covenant under Section 5.1(a) if Sinclair shall
have used its diligent, good faith and commercially reasonable efforts to cause
the Partnership Entities to comply with such covenant. However, material
compliance with all of the covenants under Section 5.1(a) shall be a condition
precedent under Section 6.2 to Investor’s obligation to close the Transactions.

5.2 Conduct of Sinclair's Business Prior to the Closing Date.

        Sinclair covenants and agrees with Investor that from the date of this
Agreement until the earlier of the Closing Date or termination of this
Agreement, unless Investor otherwise consents in writing, Sinclair shall:

    (a)        Not enter into any agreement relating to KEYI with any Affiliate
of the Partnership, Sinclair or the General Partner;

    (b)        Not take or agree to take any action that would materially delay
the consummation of the Closing as contemplated by this Agreement;

    (c)        Not enter into, agree to enter into or effect any merger or
consolidation;

    (d)        Timely file or cause to be filed with the appropriate
governmental agencies all Tax Returns required to be filed by Sinclair (with
respect to KEYI only) prior to Closing and timely pay all Taxes reflected on
such Tax Returns as owing by Sinclair; and

    (e)        Take all commercially reasonable steps to cause the Partnership
Entities to operate KEYI and otherwise perform in accordance with the terms and
provisions of the Local Management Agreement between the Partnership and
Sinclair pertaining to KEYI.

5.3 Notification of Certain Matters.

        Sinclair shall give prompt notice to Investor, and Investor shall give
prompt notice to Sinclair, of (a) the occurrence, or failure to occur, of any
event that would be likely to cause any of their respective representations or
warranties contained in this Agreement to be untrue or inaccurate in any
material respect at any time from the date hereof to the Closing Date, and (b)
any failure on their respective parts to comply with or satisfy, in any material
respect, any covenant, condition or agreement to be complied with or satisfied
by either of them under this Agreement.

5.4 Exercise of Buyout Option.

    (a)        Sinclair shall (i) duly exercise the Buyout Option, (ii) timely
pay the Sinclair Deposit to LBJ; (iii) comply in all respects with the terms and
provisions of the Partnership Agreement, including but not limited to its
obligations pertaining to the exercised Buyout Option (other than payment of the
portion of the purchase price under the Buyout Option required to be paid by
Investor upon and subject to the terms and conditions of this Agreement); and
(iv) use its commercially reasonable efforts to cause LBJ to transfer the LBJ
Interests to Investor and Sinclair as contemplated by this Agreement.

    (b)        At Closing, Sinclair shall assign to Investor Sinclair’s right
under the exercised Buyout Option to purchase the Investor Purchase Fraction of
the LBJ Interests pursuant to an assignment in form and substance satisfactory
to Investor within its reasonable judgment.

5.5 FCC Filing.

        As promptly as practicable, and in no event more than ten (10) days,
after execution of this Agreement, Sinclair and Investor shall file, and
Sinclair shall use its commercially reasonable efforts to cause LBJ to file,
with the FCC all applications necessary to obtain the FCC Order, and shall
cooperate in taking all commercially reasonable actions necessary and proper to
promptly obtain the FCC Order without a Material Adverse Condition. Sinclair and
Investor shall cooperate in taking all commercially reasonable actions necessary
and proper to cause the FCC Order to become a Final Action as soon as
practicable, excluding, however, payment or providing of material consideration
to settle with an objecting party.

5.6 Consents.

    (a)        Prior to Closing, Sinclair shall use its commercially reasonable
efforts to obtain the written consent of LBJ to Sinclair’s assignment to
Investor of Sinclair’s right to purchase the the Investor Purchase Fraction of
the LBJ Interests pursuant to the Buyout Option, in form and substance
reasonably satisfactory to Investor.

    (b)        Prior to Closing, Sinclair shall use its commercially reasonable
efforts to obtain the consents or waivers to the Transactions required under the
Station Agreements, and Investor shall cooperate as reasonably requested by
Sinclair in assisting Sinclair to obtain such consents; provided that Investor
shall not be required to pay or grant any material consideration in order for
Sinclair to obtain any such consent or waiver.

    (c)        Prior to or on the Closing Date, Sinclair shall obtain and
deliver to Investor full and complete releases, in form and substance reasonably
satisfactory to Investor, of all Liens (except Permitted Liens) on any of the
assets of the Partnership Entities or the assets of KEYI.

5.7 Inspection and Access.

        Sinclair will, prior to the Closing Date, with respect to the items it
controls, make available, and with respect to items controlled by the
Partnership Entities, exercise commercially reasonable efforts to cause the
Partnership or the General Partner to make available, the employees, assets,
books, accounting records, correspondence and files of the Partnership Entities
and KEYI for examination by Investor, its officers, attorneys, accountants and
agents, with the right to make copies of all or portions of such books, records
and files. Such access will be available during normal business hours upon
reasonable notice and in such manner as will not unreasonably interfere with the
conduct of the business of the Partnership Entities or KEYI. Sinclair will
exercise commercially reasonable efforts to cause the Partnership Entities to
furnish monthly unaudited financial statements of the Partnership (including
KEYI) and the General Partner prepared in a manner consistent with the unaudited
statements identified in Section 3.13, and such additional financial, operating
and other information regarding the Partnership (including KEYI) and the General
Partner as Investor may reasonably request.

5.8 Confidentiality.

        Subject to Section 5.13, all information relating to the Transactions
and delivered or made available to Investor or Investor’s representatives or
otherwise disclosed or caused to be disclosed in writing by Sinclair (or its
representatives) before or after the date of this Agreement (the “Confidential
Information”), shall be kept confidential by Investor and its representatives
and shall not be used prior to Closing other than as contemplated by this
Agreement, except to the extent (a) such information (i) was otherwise publicly
available when received, (ii) is or becomes lawfully obtainable from third
parties not related to Investor or its Affiliates, (iii) is required to be
disclosed by law, judicial or other governmental rule or order, or the rules of
any stock exchange, provided that (A) Investor promptly notifies Sinclair of any
such required disclosure in order that Sinclair may seek a protective order to
prevent the disclosure or (B) in the case of a disclosure required by applicable
securities laws, Investor provides Sinclair an opinion of Investor’s securities
counsel that disclosure is required, and Investor provides Sinclair a reasonable
opportunity to suggest alternative disclosure language, or (b) such duty as to
confidentiality is waived in writing by Sinclair. If this Agreement is
terminated pursuant to Section 10.1, Investor shall promptly return to Sinclair
all Confidential Information, including all copies of such information.

5.9 Publicity.

        The parties agree that no public release or announcement concerning the
Transactions shall be issued by any party without the prior written consent of
the other party (which will not be unreasonably withheld, conditioned or
delayed), except as required by applicable law or regulations, in which case the
party issuing the press release or announcement shall provide the other party
with a copy sufficiently in advance of issuance to permit the other party to
comment on the proposed release.

5.10 Material Adverse Effect.

        Investor and Sinclair will promptly notify the other party of any event
of which Investor or Sinclair, as the case may be, obtains knowledge which has
had or could reasonably be expected to have a Material Adverse Effect.

5.11 FCC Reports and Applications.

        Sinclair shall file (with respect to KEYI), and shall use commercially
reasonable efforts to cause the Partnership to file (with respect to the Current
Stations), on a current and timely basis and in all material respects in a
truthful and complete fashion until the Closing Date, all reports and documents
required to be filed with the FCC with respect to any Station. In addition,
prior to Closing, Sinclair shall file (with respect to KEYI), and shall use
commercially reasonable efforts to cause the Partnership to file (with respect
to the Current Stations), on a current and timely basis all applications
necessary for renewal of any of the FCC Licenses, shall prosecute and shall
exercise commercially reasonable efforts to cause the Partnership to prosecute
each such application with diligence, shall in each case seek and exercise
commercially reasonable efforts to cause the Partnership to seek renewal for a
full term, and shall diligently oppose and exercise commercially reasonable
efforts to cause the Partnership to oppose any objection to, appeal from or
petition to reconsider the grant of any such renewal application.

5.12 No Solicitation.

        From the date hereof until the earlier of Closing or termination of this
Agreement, neither Sinclair nor any Affiliate of Sinclair shall directly or
indirectly (a) discuss with any other Person, or knowingly solicit or encourage,
any proposal or offer from any Person relating to the acquisition or purchase of
any material assets of any Station, or any ownership interest in the Partnership
or the General Partnership (each an “Acquisition Proposal”), or (b) otherwise
knowingly assist or negotiate with any Person with respect to an Acquisition
Proposal. Sinclair shall promptly notify Investor in writing if an Acquisition
Proposal is made after the date of this Agreement.

5.13 Audited Financial Statements.

        Sinclair recognizes that Investor is a wholly-owned subsidiary of a
publicly reporting company and that after Closing Investor may desire at its
expense to cause audited and unaudited financial statements of the Partnership,
the General Partner or the Stations to be prepared with respect to periods prior
to Closing and filed with the SEC and included in a prospectus distributed to
prospective investors, as required by laws and regulations applicable to
Investor’s parent as a publicly reporting company or registrant. Sinclair shall
cooperate with Investor and the auditing accountants as reasonably requested by
Investor in connection with the preparation and filing of such financial
statements, including providing a customary management representation letter in
the form prescribed by GAAP. Furthermore, if all or a portion of the audited
financial statements of the Partnership, the General Partner or Sinclair may be
used for such purpose, Sinclair hereby consents to Investor’s use of such
financial statements for the purposes set forth in this Section, and Sinclair
agrees to use its commercially reasonable efforts, at the expense of Investor,
to obtain the consent of the independent accounting firm which opined as to such
financial statements.

5.14 Survey and Environmental Inspection.

        Subject to obtaining any required consent from the landlord of Leased
Real Property, Investor at its expense shall have the right to cause a detailed
survey and an environmental inspection to be performed for each portion of the
Owned Real Property or the Leased Real Property. Investor shall cause the
companies performing such work to deliver to Sinclair, contemporaneously with
the delivery to Investor, a copy of each such survey or inspection report.

5.15 HSR Filings.

        Each of Sinclair and Investor shall make all filings, if any, required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”) in connection with the Transactions (the “HSR Filings”). Each of
Sinclair and Investor shall use their commercially reasonable efforts to
diligently take, or to fully cooperate in the taking of, all necessary and
proper steps, and provide any additional information reasonably requested, in
order to comply with the requirements of the HSR Act.

5.16 Amendment of Organizational Documents.

        At the Closing, Investor and Sinclair shall execute and deliver the
Amended and Restated Partnership Agreement in the form and substance of Exhibit
D and the Amended and Restated Regulations in the form and substance of Exhibit
E.

5.17 Contribution of KEYI.

        At the Closing, Sinclair shall execute or cause to be executed such
documents, in form and substance satisfactory to Investor within its reasonable
judgment, as necessary to contribute the KEYI assets to the Partnership free and
clear of all Liens except Permitted Liens and otherwise in compliance with the
terms and provisions of the Contribution Agreement.

5.18 Commercially Reasonable Efforts.

        Subject to the terms and conditions of this Agreement, each party will
use its commercially reasonable efforts to take all action and to do all things
necessary, proper or advisable to satisfy any condition hereunder in its power
to satisfy and to consummate and make the Transactions effective as soon as
practicable.

5.19 Closing Statement.

        At Closing, Sinclair and Investor shall execute and deliver a closing
statement detailing the payments to be made at Closing and containing
instructions for delivery of such payments, in a form reasonably satisfactory to
each of them.

5.20 Supplemental Agreement.

        Concurrently with the execution of this Agreement, Sinclair will enter
into the Supplemental Agreement with LBJ Broadcasting. As used in this
Agreement, the term “Buyout Option” shall mean and refer to the Buyout Option as
supplemented and amended by the Supplemental Agreement. Sinclair represents and
warrants that Sinclair has delivered to Investor an accurate and complete copy
of the Supplemental Agreement. Sinclair covenants that Sinclair shall (i) comply
with its obligations under the Supplemental Agreement, (ii) use its commercially
reasonable efforts to cause LBJ Broadcasting to comply with its obligations
under the Supplemental Agreement, and (iii) not agree to any modification or
amendment of the Supplemental Agreement without the prior written consent of
Investor.


ARTICLE VI
CONDITIONS PRECEDENT TO THE OBLIGATION
OF INVESTOR TO CLOSE

        Investor’s obligation to close the Transactions is subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions, unless waived by Investor in writing:

6.1 Accuracy of Representations and Warranties; Closing Certificate.

    (a)        Each of the representations and warranties of Sinclair contained
in this Agreement or in any other Document to which Sinclair is a party shall be
true and correct in all material respects on and as of the date of this
Agreement, and on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date,
except for changes permitted under this Agreement.

    (b)        Sinclair shall have delivered to Investor on the Closing Date an
officer’s certificate that the conditions specified in Sections 6.1(a), 6.2,
6.5, 6.6, 6.8, 6.12 and 7.5 are satisfied as of the Closing Date.

6.2 Performance of Agreement.

        Sinclair shall have performed in all material respects all of its
covenants, agreements and obligations required by this Agreement to be performed
or complied with by Sinclair prior to or at Closing.

6.3 FCC Order.

    (a)        The FCC Order shall have been issued and become effective under
the Act without any Material Adverse Condition.

    (b)        Conditions which the FCC Order or any order, ruling or decree of
any judicial or administrative body specifies and requires to be satisfied prior
to Closing shall have been satisfied.

    (c)        All of the FCC Licenses shall be in full force and effect.

6.4 Opinions of Sinclair’s Counsel.

        Investor shall have received the written opinion of Sinclair’s counsel,
dated as of the Closing Date, in the form attached hereto as Exhibit B. Such
opinion shall state that the senior lenders of Investor’s parent corporation are
entitled to rely on the opinion, and may be subject to customary qualifications
and limitations. Such opinion may be subject to customary qualifications and
limitations.

6.5 Required Consents and Releases.

    (a)        Sinclair shall have obtained prior to Closing the written
consents or waivers to the Transactions required under (i) each Real Property
Lease and (ii) each of the Station Agreements listed on Schedule 6.5, each in
form and substance reasonably satisfactory to Investor and without any
modification or condition which is adverse to Investor or any of the Stations.

    (b)        In addition, Sinclair shall have obtained, and shall have
provided to Investor prior to Closing written evidence of, (i) the consent of
LBJ and the releases of Liens described in Section 5.6, and (ii) written
agreements terminating any and all options or rights to purchase any ownership
interest in or assets of KEYI or any Partnership Entity, including, without
limitation, all such rights or options held by LBJ.

6.6 No Adverse Proceedings.

        No judgment or order shall have been rendered and remain in effect, and
no action or proceeding by any governmental entity shall be pending, against
Sinclair, the Partnership, the General Partner or LBJ that would make unlawful
the consummation of the Transactions.

6.7 Delivery of Closing Documents.

        Sinclair shall have delivered or caused to be delivered to Investor on
the Closing Date each of the items to be delivered pursuant to Section 8.2.

6.8 No Material Adverse Change.

        There shall have been no change or development affecting any Station
since December 31, 2002, which has resulted in, or is reasonably likely to
result in, a Material Adverse Effect, except for changes or developments (a)
generally affecting the radio broadcast industry or (b) due to general economic
conditions.

6.9 Transfer of LBJ Interests; Payment of Debt.

        At Closing, (i) LBJ shall have conveyed to Investor, pursuant to
conveyance documents satisfactory to Investor within its reasonable judgment,
good and marketable title to the Investor Purchase Fraction of the LBJ Interests
free and clear of all Liens, and (ii) a portion of the Investor Purchase Price
shall have been used to pay 66.6% of the Partnership indebtedness for borrowed
money as of the Closing Date.

6.10 Contribution of KEYI.

        At Closing, Sinclair shall have contributed to the Partnership, in
accordance with the terms and provisions of the Contribution Agreement, (i) good
and marketable title to the assets of KEYI free and clear of all Liens and (ii)
the cash capital contribution required to be made by Sinclair under the
Contribution Agreement.

6.11 HSR Act.

        The waiting period (including any extensions), if any, under the HSR Act
applicable to the Transactions shall have expired or terminated.

6.12 Payment of Indebtedness.

        All indebtedness of the Partnership Entities for borrowed money shall
have been paid and discharged in full at or prior to Closing solely from
proceeds of the Investor Purchase Price, the Sinclair Purchase Price and the
cash capital contribution made by Sinclair to the Partnership on the Closing
Date.

6.13 Schedules.

        On or before March 20, 2003, Sinclair shall have delivered to Investor
all Schedules referred to in Article III and Section 6.5, and such Schedules
shall be acceptable to Investor. The condition precedent under this Section
shall be deemed waived if (i) the Schedules are timely delivered, and (ii)
Investor then fails to deliver to Sinclair, within twenty (20) days after the
date on which Investor shall have received each of such Schedules in final form,
written notice identifying the manner in which one or more of such Schedules are
not acceptable to Investor.

6.14 Real Property Arrangements.

        The Real Property arrangements described on Schedule 6.14, including
amendment of the Stations’ studio and office lease and the purchase of the
KLBJ(AM) broadcast tower site, shall have been documented and effected upon the
applicable terms and conditions, if any, set forth on Schedule 6.14 and upon
such other terms and conditions as are acceptable to Investor within its
reasonable judgment.

6.15 Option to Buy KEYI.

        The Partnership shall not have exercised its existing option, or any
other existing or future right, to purchase or otherwise acquire KEYI other than
on the Closing Date as a capital contribution by Sinclair pursuant to the
Contribution Agreement.


ARTICLE VII
CONDITIONS PRECEDENT TO THE
OBLIGATION OF SINCLAIR TO CLOSE

        Sinclair’s obligation to close the transactions contemplated by this
Agreement is subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions, unless waived by Sinclair in writing:

7.1 Accuracy of Representations and Warranties; Closing Certificate.

    (a)        Each of the representations and warranties of Investor contained
in this Agreement or in any other Document to which Investor is a party shall be
true and correct in all material respects on and as of the date of this
Agreement, and on and as of the Closing Date with the same effect as though made
on and as of the Closing Date except for changes that are not materially adverse
to Sinclair.

    (b)        Investor shall have delivered to Sinclair on the Closing Date an
officer’s certificate that the conditions specified in Sections 7.1(a), 7.2 and
6.6 (but not as to LBJ) are satisfied as of the Closing Date.

7.2 Performance of Agreement.

        Investor shall have performed in all material respects all of its
covenants, agreements and obligations required by this Agreement and each of the
other Documents to be performed or complied with by it prior to or at Closing.

7.3 FCC Order.

    (a)        The FCC Order shall have been issued and shall have become
effective under the Act.

    (b)        Conditions which the FCC Order or any order, ruling or decree of
any judicial or administrative body specifies and requires to be satisfied prior
to Closing shall have been satisfied.

7.4 Opinion of Investor’s Counsel.

        Sinclair shall have received the written opinion of Investor’s counsel,
dated as of the Closing Date, in the form of Exhibit C.

7.5 No Adverse Proceedings.

        No judgment or order shall have been rendered and remain in effect, and
no action or proceeding by any governmental entity shall be pending, against
Investor that would restrain or make unlawful the consummation of the
Transactions.

7.6 Delivery of Closing Documents.

        Investor shall have delivered or cause to be delivered to Sinclair on
the Closing Date each of the items to be delivered pursuant to Section 8.3.

7.7 HSR Act.

        The waiting period (including any extensions), if any, under the HSR Act
applicable to the Transactions shall have expired or terminated.


ARTICLE VIII
CLOSING

8.1 Time.

        Closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place on the date (the “Closing Date”) that is the later
of (i) the fifth business day following satisfaction or waiver of the conditions
precedent hereunder to Closing or (ii) July 1, 2003.

8.2 Deliveries by Sinclair.

        At the Closing, Sinclair shall deliver or cause to be delivered to
Investor (or in the case of the Sinclair Purchase Price, to LBJ) the following,
in each case in form and substance reasonably satisfactory to Investor:

    (a)        The opinions of Sinclair’s corporate counsel and FCC counsel,
dated the Closing Date, as provided in Section 6.4;

    (b)        Governmental certificates, dated as of a date as near as
reasonably practicable to the Closing Date, showing that the Partnership, the
General Partner and Sinclair each is duly organized and in good standing in its
state of formation;

    (c)        A certificate of the Secretary or an Assistant Secretary of
Sinclair (i) attesting as to the incumbency of each officer of Sinclair who
executes this Agreement and any of the other Documents to which Sinclair is a
party, and (ii) certifying that the resolutions, as attached to such
certificate, were duly adopted by Sinclair’s board of directors (and if
necessary, by its shareholders) as required to duly authorize and approve the
execution and delivery of this Agreement and the consummation of the
Transactions and that such resolutions remain in full force and effect;

    (d)        The assignment to Investor of Sinclair’s right under the
exercised Buyout Option, as prescribed in Section 5.4(b), to purchase the
Investor Purchase Fraction of the LBJ Interests.

    (e)        The Contribution Agreement, and the cash capital contribution
required to be made, and all instruments of conveyance and assignment required
to be executed and delivered, by Sinclair pursuant to the Contribution
Agreement;

(f)     The certificate described in Section 6.1(b);

    (g)        The consents or waivers prescribed in Section 6.5;

    (h)        The Sinclair Purchase Price;

    (i)        Executed counterparts of the Amended and Restated Partnership
Agreement and the Amended and Restated Regulations prescribed in Section 5.16;
and

    (j)        Such additional information and materials as Investor shall have
reasonably requested to evidence the satisfaction of the conditions to its
obligation to close under this Agreement, including without limitation, any
documents expressly required by this Agreement to be delivered by Sinclair at
Closing.

8.3 Deliveries by Investor.

        At the Closing, Investor shall deliver or cause to be delivered to
Sinclair (or in the case of the Investor Purchase Price, to LBJ) the following,
in each case in form and substance reasonably satisfactory to Sinclair:

    (a)        The opinion of Investor’s counsel, dated the Closing Date, as
provided in Section 7.4.

    (b)        A governmental certificate, dated as of a date as near as
reasonably practicable to the Closing Date, showing that Investor is duly
organized and validly existing in the State of Indiana;

    (c)        The Investor Purchase Price;

    (d)        A certificate of the Secretary or an Assistant Secretary of
Investor (i) attesting as to the incumbency of each officer of Investor who
executes this Agreement and any of the other Documents to which Investor is a
party, and (ii) certifying that the resolutions, as attached to such
certificate, were duly adopted by the board of directors of the Investor (and,
if necessary, by its shareholders) as required to authorize and approve the
execution and delivery of this Agreement and the consummation of the
Transactions and that such resolutions remain in full force and effect;

    (e)        The certificate described in Section 7.1(b);

    (f)        Executed counterparts of the Amended and Restated Partnership
Agreement and the Amended and Restated Regulations prescribed in Section 5.16;
and

    (g)        Such additional information and materials as Sinclair shall have
reasonably requested to evidence the satisfaction of the conditions to its
obligation to close under this Agreement, including, without limitation, any
documents expressly required by this Agreement to be delivered by Investor at
Closing.


ARTICLE IX
INDEMNIFICATION

9.1 Survival.

        All representations, warranties, covenants and agreements in this
Agreement or any other Document shall survive the Closing regardless of any
investigation, inquiry or knowledge on the part of any party, and the Closing
shall not constitute a waiver by any party of the representations, warranties,
covenants or agreements of any other party in this Agreement or any other
Documents; provided, however, that the period of survival shall, (i) with
respect to the representations and warranties under Sections 3.9, 3.12(d),
3.12(e), 3.17, 3.18, 3.19, 3.20 and 3.21, be for the applicable statutory
limitation period, (ii) with respect to the representations and warranties under
Sections 3.1, 3.2, 3.3, 3.4, 3.6, 3.16, 4.1, 4.2, 4.3 and 4.4, be in perpetuity,
and (iii) in the case of any other representation or warranty, end two (2) years
after the Closing Date (in each case, the “Survival Period”). No claim for
breach of any representation or warranty may be brought under this Agreement or
any other Document unless written notice describing in reasonable detail the
nature and basis of such claim is given on or prior to the last day of the
applicable Survival Period. In the event such notice of a claim is so given, the
right to indemnification with respect to such claim shall survive the applicable
Survival Period until the claim is finally resolved and any obligations with
respect to the claim are fully satisfied.

9.2 Indemnification by Sinclair.

        Sinclair shall indemnify, defend, and hold harmless Investor and its
officers, directors, employees, partners, Affiliates, successors and assigns
from and against, and pay or reimburse each of them for and with respect to, any
Loss relating to, arising out of or resulting from:

    (i)        Any breach by Sinclair of any of its representations, warranties,
certifications, covenants or agreements in this Agreement, the certificate
delivered pursuant to Section 6.1(b) or any other Document; or


    (ii)        any claim asserted by LBJ or any Affiliate of LBJ against
Sinclair, Investor, the Partnership or the General Partner relating, directly or
indirectly, to Sinclair’s exercise of the Buyout Option, assignment to Investor
of Sinclair’s rights under the Buyout Option, the transfer of the LBJ Interests
as contemplated in this Agreement, or the Transactions generally, including,
without limitation, any claim asserted after Closing to any interest in the
Partnership, the General Partner or any assets of the Partnership Entities, but
excluding claims relating directly to Investor’s breach of this Agreement; or


    (iv)        any claim of any type asserted by a third party relating,
directly or indirectly, to the ownership or operation of the Partnership, the
General Partner, Sinclair or the Stations prior to the Closing Date.


9.3 Indemnification by Investor.

        Subject to Section 10.2(c), Investor shall indemnify and hold harmless
Sinclair and its officers, directors, employees, agents, representatives,
Affiliates, successors and assigns from and against, and pay or reimburse each
of them for and with respect to any Loss relating to, arising out of or
resulting from any breach by Investor of any of its representations, warranties,
covenants or agreements in this Agreement or any other Document.

9.4 Administration of Indemnification.

        For purposes of administering the indemnification provisions set forth
in Sections 9.2 and 9.3, the following procedure shall apply:

    (a)        Whenever a claim shall arise for indemnification under this
Article, the party entitled to indemnification (the “Indemnified Party”) shall
give written notice promptly to the party from whom indemnification is sought
(the “Indemnifying Party”) setting forth in reasonable detail, to the extent
then available, the facts concerning the nature of such claim and the basis upon
which the Indemnified Party believes that it is entitled to indemnification
hereunder.

    (b)        In the event of any claim for indemnification resulting from or
in connection with any claim by a third party, the Indemnifying Party shall be
entitled, at its sole expense, either (i) to participate in defending against
such claim, or (ii) to assume the entire defense with counsel which is selected
by it and which is reasonably satisfactory to the Indemnified Party, provided
that (A) the Indemnifying Party agrees in writing that it does not and will not
contest its responsibility for indemnifying the Indemnified Party in respect of
such claim or proceeding, and (B) no settlement shall be made and no judgment
consented to without the prior written consent of the Indemnified Party which
shall not be unreasonably withheld, conditioned or delayed (except that no such
consent shall be required if the claimant is entitled under the settlement to
only monetary damages actually paid by the Indemnifying Party). If, however, (i)
the claim, action, suit or proceeding would, if successful, result in the
imposition of damages for which the Indemnifying Party would not be solely
responsible, or (ii) representation of both parties by the same counsel would
otherwise be inappropriate due to actual or potential differing interests
between them, then the Indemnifying Party shall not be entitled to assume the
entire defense and each party shall be entitled to retain counsel who shall
cooperate with one another in defending against such claim. In the case of
Clause (i) of the preceding sentence, the Indemnifying Party shall be obligated
to bear only that portion of the expense of the Indemnified Party’s counsel that
is in proportion to the damages indemnifiable by the Indemnifying Party compared
to the total amount of the third-party claim against the Indemnified Party.

    (c)        If the Indemnifying Party does not choose to defend against a
claim by a third party, the Indemnified Party may defend in such manner as it
reasonably deems appropriate or settle the claim (after giving notice thereof to
the Indemnifying Party) on such terms as the Indemnified Party may deem
appropriate, and the Indemnified Party shall be entitled to periodic
reimbursement of defense expenses incurred and prompt indemnification from the
Indemnifying Party in accordance with this Article.

    (d)        Failure or delay by an Indemnified Party to give a reasonably
prompt notice of any claim (if given prior to expiration of any applicable
Survival Period) shall not release, waive or otherwise affect an Indemnifying
Party’s obligations with respect to the claim, except to the extent that the
Indemnifying Party can demonstrate actual loss or prejudice as a result of such
failure or delay. Investor shall not be deemed to have notice of any claim by
reason of any knowledge acquired on or prior to the Closing Date by an employee
of the Partnership or the General Partner.


ARTICLE X
TERMINATION

10.1 Right of Termination.

        This Agreement may be terminated prior to Closing:

    (a)        By written agreement of Sinclair and Investor; or

    (b)        By written notice from a party that is not then in material
breach of this Agreement if:

    (i)        The other party has continued in material breach of this
Agreement for twenty (20) days after written notice of such breach from the
terminating party is received by the other party; or


    (ii)        Closing does not occur within twelve (12) months after the date
of this Agreement; or

    (c)        By written notice from Investor to Sinclair on or before the
later of (i) April 9, 2003, or (ii) the date on which Investor shall have
received each of the Schedules in final form that are referred to in Article III
and Section 6.5, if the condition precedent under Section 6.13 shall not have
been previously satisfied or waived.

10.2 Obligations Upon Termination.

    (a)        Upon termination of this Agreement, each party shall remain
liable for (i) breach of this Agreement prior to such termination and (ii)
payment and performance of the party’s obligations under Sections 5.8, 5.9 and
12.2 and under Article IX and this Article X, which in each case shall survive
termination of this Agreement; provided, however, that if Closing does not
occur, the aggregate liability of Buyer for breach or default under this
Agreement shall be limited as provided in Section 10.2(c).

    (b)        If this Agreement is terminated prior to Closing for any reason
other than by Sinclair pursuant to Section 10.1(b)(i) as the result of a
material breach by Investor under this Agreement, Investor shall be entitled to
the return of the Earnest Money in which case Sinclair and Investor shall
cooperate in taking such action as required under the Escrow Agreement to effect
the Escrow Agent’s distribution of the Earnest Money to Investor.

    (c)        If Closing shall not have occurred because of a material breach
by Investor under this Agreement, Sinclair’s sole remedy shall be (i) the
termination by Sinclair of this Agreement pursuant to Section 10.1(b)(i) and
(ii) the recovery from Investor of (A) an amount equal to the Earnest Money
(“Sinclair’s Liquidated Damage Amount”) and (B) Sinclair’s reasonable attorney
fees and other costs of collection incurred by Sinclair in enforcing its right
to recover Sinclair’s Liquidated Damage Amount (such fees and other costs herein
referred to as “Sinclair’s Enforcement Costs”). In the event of such
termination, (i) Sinclair shall be entitled to receive the Earnest Money in
payment of Sinclair’s Liquidated Damage Amount, and Investor and Sinclair shall
cooperate in taking such action as required under the Escrow Agreement to effect
the Escrow Agent’s distribution of the Earnest Money to Sinclair; and
(ii) Sinclair shall be entitled to pursue any other remedy available at law or
in equity to recover the entire Sinclair’s Liquidated Damage Amount and
Sinclair’s Enforcement Costs, provided that the total monetary damages
(including any amount received from the Escrow Agent under the Escrow Agreement)
to which Sinclair shall be entitled shall not exceed the sum of Sinclair’s
Liquidated Damage Amount plus Sinclair’s Enforcement Costs. INVESTOR
ACKNOWLEDGES AND AGREES THAT SINCLAIR’S RECOVERY OF SINCLAIR’S LIQUIDATED DAMAGE
AMOUNT SHALL CONSTITUTE PAYMENT OF LIQUIDATED DAMAGES AND NOT A PENALTY AND THAT
SINCLAIR’S LIQUIDATED DAMAGE AMOUNT IS REASONABLE IN LIGHT OF THE SUBSTANTIAL
BUT INDETERMINATE HARM ANTICIPATED TO BE CAUSED BY INVESTOR’S MATERIAL BREACH OR
DEFAULT UNDER THIS AGREEMENT, THE DIFFICULTY OF PROOF OF LOSS IN DAMAGES, THE
INCONVENIENCE AND NON-FEASIBILITY OF OTHERWISE OBTAINING AN ADEQUATE REMEDY, AND
THE VALUE OF THE TRANSACTIONS TO BE CONSUMMATED HEREUNDER.

10.3 Termination Notice.

        Each notice given by a party pursuant to Section 10.1 to terminate this
Agreement shall specify the subsection of Section 10.1 pursuant to which the
notice is given. If at the time a party gives a termination notice, the party is
entitled to give the notice pursuant to more than one subsection of
Section 10.1, the subsection pursuant to which the notice is given and
termination is effected shall be deemed to be the subsection specified in the
notice provided that the party giving the notice is, at such time, entitled to
terminate this Agreement pursuant to the specified subsection.


ARTICLE XI
CONTROL OF STATION

        Between the date of this Agreement and the Closing Date, Investor shall
not control, manage or supervise the operation of the Stations or the conduct of
their business, all of which shall remain the sole responsibility and under the
control of the Partnership or Sinclair (as applicable)


ARTICLE XII
MISCELLANEOUS

12.1 Further Actions.

        From time to time before, at and after the Closing, each party, at its
expense and without further consideration, will execute and deliver such
documents as reasonably requested by the other party in order more effectively
to consummate the Transactions.

12.2 Payment of Expenses.

    (a)        The fees for filing the applications with the FCC under Section
5.5 shall be paid fifty percent (50%) by Sinclair and fifty percent (50%) by
Investor. Sinclair shall pay fifty percent (50%) and Investor shall pay fifty
percent (50%) of all filing fees required to be paid by either of them in
connection with making the HSR Filings under Section 5.15. All Taxes shall be
paid by the party primarily liable under applicable law to pay such Tax.

    (b)        Except as otherwise expressly provided in this Agreement, each of
the parties shall bear its own expenses, including the fees of any attorneys and
accountants engaged by such party, in connection with the transactions
contemplated by this Agreement.

12.3 Specific Performance.

        Sinclair acknowledges that the Partnership, the General Partner and the
Stations are of a special, unique and extraordinary character, and that damages
alone are an inadequate remedy for a breach of this Agreement by Sinclair.
Accordingly, as an alternative to termination of this Agreement under Section
10.1, Investor shall be entitled, in the event of Sinclair’s breach and to the
extent practicable, to enforcement of this Agreement (subject to obtaining any
required approval of the FCC) by a decree of specific performance or injunctive
relief requiring Sinclair to fulfill its obligations under this Agreement. Such
right of specific performance or injunctive relief shall be in addition to, and
not in lieu of, Investor’s right to recover damages and to pursue any other
remedies available to Investor for Sinclair’s breach. In any action to
specifically enforce Sinclair’s obligation to close the Transactions, Sinclair
shall waive the defense that there is an adequate remedy at law or in equity and
agrees that Investor shall be entitled to obtain specific performance of
Sinclair’s obligation to close without being required to prove actual damages.
As a condition to seeking specific performance, Investor shall not be required
to tender the Investor Purchase Price as contemplated by Section 2.4 but shall
be required to demonstrate that Investor is ready, willing and able to tender
the Investor Purchase Price as contemplated by such Section.

12.4 Notices.

        All notices, demands or other communications given hereunder shall be in
writing and shall be sufficiently given if delivered by courier (including
overnight delivery service) or sent by registered or certified mail, first
class, postage prepaid, addressed as follows:

(a)   If to Investor, to:
      Emmis Operating Company
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, IN 46204
Attention: Jeffrey H. Smulyan, Chairman
Attention: J. Scott Enright, Esq.

    Copies to:
      Emmis Operating Company
15821 Ventura Boulevard, Suite 685
Encino, CA 91436
Attention: Gary Kaseff, Esq.

      Bose McKinney & Evans LLP
2700 First Indiana Plaza
135 North Pennsylvania Street
Indianapolis, IN 46204
Attention: David L. Wills

(b)   If to Sinclair, to:       Sinclair Telecable, Inc.
6158 Yellow Birch Court
Avon, IN 46123
Attention: Mr. David Sinclair

    Copies to:       Mr. Robert L. Sinclair
Sinclair Telecable, Inc.
500 Dominion Tower
999 Waterside Drive
Norfolk, VA 23510

      Howard M. Weiss, Esquire
Fletcher, Heald & Hildreth, P.L.C.
1300 North 17th Street, 11th Floor
Arlington, VA 22209-3801



or to such other address as a party may from time to time give notice to the
other party in writing (as provided above). Any such notice, demand or
communication shall be deemed to have been given (i) if so mailed, as of the
close of the third business day following the date so mailed, and (ii) if
delivered by courier, on the date received.

12.5 Entire Agreement.

        This Agreement, the Schedules and the other Documents constitute the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersede any prior negotiations, agreements,
understandings or arrangements between the parties hereto with respect to the
subject matter hereof.

12.6 Binding Effect; Benefits.

        Except as otherwise provided herein, this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors or permitted assigns. Except to the extent specified herein, nothing
in this Agreement, express or implied, shall confer on any person other than the
parties hereto and their respective successors or permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

12.7 Assignment.

        Neither this Agreement nor any of the rights, interests or obligations
hereunder may be assigned by either party without the prior written consent of
the other party, provided that:

    (a)        Either party may assign its rights under this Agreement as
collateral security to any lender providing financing to the party or any of its
Affiliates; and

    (b)        Investor may assign all of its rights under this Agreement to a
direct or indirect parent of which Investor is a direct or indirect wholly-owned
Subsidiary, or to a direct or indirect wholly-owned Subsidiary of Investor,
provided that (i) if the assignment is effective prior to the Closing Date, the
representations and warranties of Investor under this Agreement shall be true
and correct in all respects as applied to the assignee, (ii) both the Investor
and the assignee shall execute and deliver to Sinclair a written instrument in
form and substance satisfactory to Sinclair within its reasonable judgment in
which both Investor and the assignee agree to be jointly and severally liable
for performance of all of Investor’s obligations under this Agreement, (iii) if
the assignment is effective prior to the Closing Date, such assignment shall not
materially delay issuance of the FCC Order or the Closing, and (iv) Investor and
the assignee shall deliver such other documents and instruments as reasonably
requested by Sinclair, including appropriate certified resolutions of the boards
of directors of Investor and the assignee.

12.8 Governing Law.

        This Agreement shall in all respects be governed by and construed in
accordance with the laws of the State of Indiana without regard to its
principles of conflicts of laws.

12.9 Amendments and Waivers.

        No term or provision of this Agreement may be amended, waived,
discharged or terminated orally but only by an instrument in writing signed by
the party against whom the enforcement of such amendment, waiver, discharge or
termination is sought. Any waiver shall be effective only in accordance with its
express terms and conditions.

12.10 Severability.

        Any provision of this Agreement which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof, and
any such unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto hereby waive any provision of law now or
hereafter in effect which renders any provision hereof unenforceable in any
respect.

12.11 Headings.

        The captions in this Agreement are for convenience of reference only and
shall not define or limit any of the terms or provisions hereof.

12.12 Counterparts.

        This Agreement may be executed in any number of counterparts, and by any
party on separate counterparts, each of which shall be an original, and all of
which together shall constitute one and the same instrument.

12.13 References.

        All references in this Agreement to Articles and Sections are to
Articles and Sections contained in this Agreement unless a different document is
expressly specified.

12.14 Schedules and Exhibits.

        Unless otherwise specified in this Agreement, each Schedule and Exhibit
referenced in this Agreement is attached to, and is incorporated by reference
into, this Agreement.

[signature page follows]

        Executed as of the date first written above.

  EMMIS OPERATING COMPANY

  By:_____________________________   Printed:__________________________   Title:
__________________________   “Investor”

  SINCLAIR TELECABLE, INC.

  By:_________________________________   Printed:______________________________
  Title:________________________________   “Sinclair”

[Schedules and Exhibits Omitted]